EXHIBIT 10.1

Execution Copy

 

_________________________________________

HULL NO. S-675 CREDIT AGREEMENT

_________________________________________

 

dated as of August 7, 2008

BETWEEN

CELEBRITY SOLSTICE INC.

as the Borrower,

the Lenders from time to time party hereto

and

KFW IPEX-BANK GMBH

as Hermes Agent and Administrative Agent

 

and

KFW IPEX-BANK GMBH and BNP PARIBAS S.A.

as Mandated Co-Lead Arrangers

 

 



 

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1. Defined Terms

1

SECTION 1.2. Use of Defined Terms

8

SECTION 1.3. Cross-References

8

SECTION 1.4. Accounting and Financial Determinations

8

ARTICLE II

COMMITMENTS, BORROWING PROCEDURES

SECTION 2.1. Commitment

9

SECTION 2.2. Commitment of the Lenders; Termination and Reduction of Commitments

9

SECTION 2.3. Borrowing Procedure

9

SECTION 2.4. Funding

10

ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1. Repayments

10

SECTION 3.2. Prepayment

10

SECTION 3.3. Interest Provisions.

11

SECTION 3.3.1. Rates.

11

SECTION 3.3.2. Fixed Rate Periods.

11

SECTION 3.3.3. Post-Maturity Rates.

12

SECTION 3.3.4. Payment Dates.

12

SECTION 3.3.5. Interest Rate Determination; Replacement Reference Banks

12

 



 

 

i

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------



SECTION 3.4. Commitment Fees.

13

SECTION 3.4.1. Payment.

13

ARTICLE IV

SECTION 4.1. LIBO Rate Lending Unlawful.

13

SECTION 4.2. Deposits Unavailable

14

SECTION 4.3. Increased LIBO Rate Loan Costs, etc.

14

SECTION 4.4. Funding Losses

15

SECTION 4.5. Increased Capital Costs

16

SECTION 4.6. Taxes

17

SECTION 4.7. Reserve Costs

19

SECTION 4.8. Payments, Computations, etc.

19

SECTION 4.9. Replacement Lenders, etc.

20

SECTION 4.10. Sharing of Payments

20

SECTION 4.11. Setoff

21

SECTION 4.12. Use of Proceeds

21

ARTICLE V

CONDITIONS TO BORROWING

SECTION 5.1. Advance of the Loan

21

SECTION 5.1.1. Resolutions, etc.

22

SECTION 5.1.2. Opinions of Counsel

22

SECTION 5.1.3. Guarantee.

22

SECTION 5.1.4. Closing Fees, Expenses, etc.

22

SECTION 5.1.5. Compliance with Warranties, No Default, etc

22

SECTION 5.1.6. Loan Request

23

 



 

 

ii

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------



SECTION 5.1.7. Hermes Insurance Policy

23

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

SECTION 6.1. Organization, etc.

23

SECTION 6.2. Due Authorization, Non-Contravention, etc.

23

SECTION 6.3. Government Approval, Regulation, etc.

24

SECTION 6.4. Compliance with Environmental Laws

24

SECTION 6.5. Validity, etc.

24

SECTION 6.6. No Default, Event of Default or Prepayment Event

24

SECTION 6.7. Litigation

24

SECTION 6.8. The Vessel

24

SECTION 6.9. Obligations rank pari passu

25

SECTION 6.10. No Filing, etc.

25

SECTION 6.11. No Immunity

25

SECTION 6.12. Investment Company Act

25

SECTION 6.13. Regulation U

25

ARTICLE VII

COVENANTS

SECTION 7.1. Affirmative Covenants

25

SECTION 7.1.1. Financial Information, Reports, Notices, etc.

26

SECTION 7.1.2. Approvals and Other Consents

26

SECTION 7.1.3. Compliance with Laws, etc.

26

SECTION 7.1.4. The Vessel

27

SECTION 7.1.5. Insurance

27

SECTION 7.1.6. Books and Records

27

 



 

 

iii

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------



SECTION 7.1.7. Hermes Insurance Policy

28

SECTION 7.2. Negative Covenants

28

SECTION 7.2.1. Business Activities

28

SECTION 7.2.2. Indebtedness

28

SECTION 7.2.3. Liens

28

SECTION 7.2.4. Investments

29

SECTION 7.2.5. Consolidation, Merger, etc.

29

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.1. Listing of Events of Default

29

SECTION 8.1.1. Non-Payment of Obligations

29

SECTION 8.1.2. Breach of Warranty

30

SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations

30

SECTION 8.1.4. Default on Other Indebtedness

30

SECTION 8.1.5. Bankruptcy, Insolvency, etc.

30

SECTION 8.2. Action if Bankruptcy

31

SECTION 8.3. Action if Other Event of Default

31

ARTICLE IX

PREPAYMENT EVENTS

SECTION 9.1. Listing of Prepayment Events

31

SECTION 9.1.1. Change in Ownership

32

SECTION 9.1.2. Total Loss

32

SECTION 9.1.3. Unenforceability

32

SECTION 9.1.4. Approvals

32

 

 



 

 

iv

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 



--------------------------------------------------------------------------------







SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations

32

SECTION 9.1.6. Judgments

32

SECTION 9.1.7. Condemnation, etc.

32

SECTION 9.1.8. Arrest

32

SECTION 9.1.9. Consolidation or Merger of Guarantor

33

SECTION 9.1.10. Sale/Disposal of Vessel

33

SECTION 9.1.11. Delayed Delivery of the Vessel

33

SECTION 9.2. Mandatory Prepayment

33

ARTICLE X

THE ADMINISTRATIVE AGENT

SECTION 10.1. Actions

33

SECTION 10.2. Indemnity

34

SECTION 10.3. Funding Reliance, etc

34

SECTION 10.4. Exculpation

34

SECTION 10.5. Successor

35

SECTION 10.6. Loans by the Administrative Agent

36

SECTION 10.7. Credit Decisions

36

SECTION 10.8. Copies, etc

36

SECTION 10.9. The Administrative Agent's Rights

36

SECTION 10.10. The Administrative Agent's Duties

37

SECTION 10.11. Employment of Agents

37

SECTION 10.12. Distribution of Payments

37

SECTION 10.13. Reimbursement

38

SECTION 10.14. Instructions

38

SECTION 10.15. Payments

38

 

 

v

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



--------------------------------------------------------------------------------









SECTION 10.16. "Know your customer" Checks

38

SECTION 10.17. No Fiduciary Relationship

39

ARTICLE XI

MISCELLANEOUS PROVISIONS

SECTION 11.1. Waivers, Amendments, etc

39

SECTION 11.2. Notices

40

SECTION 11.3. Payment of Costs and Expenses

40

SECTION 11.4. Indemnification

40

SECTION 11.5. Survival

42

SECTION 11.6. Severability

42

SECTION 11.7. Headings

42

SECTION 11.8. Execution in Counterparts, Effectiveness, etc.

42

SECTION 11.9. Third Party Rights

42

SECTION 11.10. Successors and Assigns

42

SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan

43

SECTION 11.11.1. Assignments

43

SECTION 11.11.2. Participations

44

SECTION 11.12. Other Transactions

45

SECTION 11.13. Hermes Insurance Policy.

45

SECTION 11.13.1. Terms of Hermes Insurance Policy

45

SECTION 11.13.2. Obligations of the Borrower.

46

SECTION 11.13.3. Obligations of the Hermes Agent.

46

SECTION 11.14. Law and Jurisdiction

47

SECTION 11.14.1. Governing Law

47

SECTION 11.14.2. Jurisdiction

47

 

 

vi

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc



--------------------------------------------------------------------------------









SECTION 11.14.3. Alternative Jurisdiction

47

SECTION 11.14.4. Service of Process

47

 

EXHIBITS

Exhibit A

-

Repayment Schedule

Exhibit B

-

Form of Loan Request

Exhibit C

-

Form of Guarantee

Exhibit D-1

-

Form of Opinion of Liberian Counsel to Borrower

Exhibit D-2

-

Form of Opinion of Counsel to the Administrative Agent

Exhibit D-3

-

Form of Opinion of US Tax Counsel to the Lenders

Exhibit E

-

Form of Lender Assignment Agreement

 

 



 

 

vii

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

HULL NO. S-675 CREDIT AGREEMENT, dated as of August 7, 2008, is among CELEBRITY
SOLSTICE INC., a Liberian corporation (the “Borrower”), KFW IPEX-BANK GMBH in
its capacity as agent for Hermes (in such capacity, the “Hermes Agent”) and in
its capacity as administrative agent (in such capacity, the “Administrative
Agent”) and KFW IPEX-BANK GMBH and BNP PARIBAS S.A., each in their capacity as
Lender (in such capacity, together with each of the other Persons that shall
become a “Lender” in accordance with Section 11.11.1 hereof, each of them
individually a “Lender” and, collectively, the “Lenders”).

W I T N E S S E T H:

WHEREAS,

 

 

(A)

Royal Caribbean Cruises Ltd. ( the “Guarantor”) and Meyer Werft GmbH (formerly
known as Jos. L. Meyer GmbH & Co.) (the “Builder”) have entered on September 9,
2005 into a Contract for the Construction and Sale of Hull No. S-675 (as amended
on June 5, 2008, the “Construction Contract”) pursuant to which the Builder has
agreed to design , construct, equip, complete, sell and deliver the passenger
cruise vessel bearing Builder’s hull number S-675 (the “Vessel”);

 

 

(B)

The Guarantor has assigned its right to purchase the Vessel under the
Construction Contract to the Borrower;

 

 

(C)

The Lenders have agreed to make available to the Borrower, upon the terms and
conditions contained herein, a US dollar loan facility equal to the US Dollar
Equivalent of up to eighty per cent (80%) of the Contract Price of the Vessel,
as adjusted from time to time in accordance with the Construction Contract to
reflect, among other adjustments, change orders, in an amount not to exceed the
US Dollar Equivalent corresponding to EUR 412,000,000;

 

 

(D)

The proceeds of such loan facility will be provided to the Borrower two (2)
Business Days prior to the delivery of the Vessel for the purpose of paying a
portion of the Contract Price, as defined in the Construction Contract in
connection with the Borrower’s purchase of the Vessel.

 

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1. Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):

 

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 

--------------------------------------------------------------------------------

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent,
and as shall have accepted such appointment, pursuant to Section 10.5.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

“Agreement” means, on any date, this credit agreement as originally in effect on
the Effective Date and as thereafter from time to time amended, supplemented,
amended and restated, or otherwise modified and in effect on such date.

“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.

“Applicable Margin” means, for each Interest Period, 0.45% per annum.

“Assignee Lender” is defined in Section 11.11.1.

“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Administrative Agent by the Secretary or an Assistant
Secretary of the Borrower.

“Borrower” is defined in the preamble.

“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City,
London, Paris or Frankfurt, and if the applicable Business Day relates to an
advance of the Loan, an Interest Period, prepayment or conversion, in each case
with respect to the Loan bearing interest by reference to the LIBO Rate, a day
on which dealings in deposits in Dollars are carried on in the London interbank
market.

“Capital Lease Obligations” means obligations of any Person under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases.

“Citibank Credit Agreement” means the U.S. $1,225,000,000 credit agreement dated
as of March 27, 2003, as amended and restated as of June 29, 2007 among Royal
Caribbean Cruises Ltd., as the borrower, Citigroup Global Markets Inc. and DnB
Nor Bank ASA, as co-lead arrangers, and Citibank, N.A., as Administrative Agent.

“Closing Date” means the date on which the Loan is advanced.

“Commitment” means, relative to any Lender, such Lender’s obligation to make the
Loan pursuant to Section 2.1.

 



 

 

2

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

“Commitment Fees” is defined in Section 3.4.

“Commitment Termination Date” means 240 days beyond October 30, 2008.

“Construction Contract” is defined in the preamble.

“Contract Price” is as defined in the Construction Contract.

“Covered Taxes” is defined in Section 4.6.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Dollar” and the sign “$” mean lawful money of the United States.

“Effective Date” means the date this Agreement becomes effective pursuant to
Section 11.8.

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

“EUR” and the sign “€” mean the currency of participating member states of the
European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3 May
1998, as amended from time to time.

“Event of Default” is defined in Section 8.1.

“Fee Letter” means that certain fee letter dated as of August 7, 2008 between
the Administrative Agent and the Guarantor.

“Fiscal Year” means any annual fiscal reporting period of the Borrower.

“Fixed Rate Direction Notice” is defined in Section 3.3.2.

“Fixed Rate Notice” is defined in Section 3.3.2.

“Fixed Rate Period” is defined in Section 3.3.2.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” is defined in Section 1.4.

“Government-related Obligations” means obligations of the Borrower under, or
Indebtedness incurred by the Borrower to satisfy obligations under, any
governmental requirement imposed by any Applicable Jurisdiction that must be
complied with to enable the Borrower to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower.

 



 

 

3

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

“Guarantee” means the Guarantee of the Guarantor in the form set out in Exhibit
C.

“Guarantor” is defined in the preamble.

“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

“Hermes” means Euler Hermes Kreditversicherungs AG, Friedensallee 254, 22763
Hamburg acting in its capacity as representative of the Federal Republic of
Germany in connection with the issuance of export credit guarantees.

“Hermes Agent” is defined in the preamble.

“Hermes Fee” means the fee payable to Hermes under and in respect of the Hermes
Insurance Policy.

“Hermes Insurance Policy” means the guarantee (Deckungsdokument) issued by the
Federal Republic of Germany, represented by Hermes, in favour of the Hermes
Agent.

“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 180 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; (e) Capital Lease
Obligations of such Person; (f) Indebtedness of others guaranteed by such
Person; (g) obligations of such Person in respect of surety bonds and similar
obligations; and (h) liabilities arising under Hedging Instruments.

“Indemnified Liabilities” is defined in Section 11.4.

“Indemnified Parties” is defined in Section 11.4.

“Interest Payment Date” means any date on which interest is payable with respect
to the Loan pursuant to clause (a) of Section 3.3.4.

 



 

 

4

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

“Interest Period” means the period between the Closing Date and the first
Repayment Date, and subsequently each succeeding period between two consecutive
Repayment Dates, except that:

 

a)

Any Interest Period which would otherwise end on a day which is not a Business
Day shall end on the next Business Day to occur, except if such Business Day
does not fall in the same calendar month, the Interest Period will end on the
last Business Day in that calendar month, the interest amount due in respect of
the Interest Period in question and in respect of the next following Interest
Period being adjusted accordingly; and

 

b)

If any Interest Period is altered by the application of a) above, the subsequent
Interest Period shall end on the day on which it would have ended if the
preceding Interest Period had not been so altered.

“Investment” means, relative to any Person,

 

a)

any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and

 

b)

any ownership or similar interest held by such Person in any other Person.

“KfW” means KfW IPEX-Bank GmbH.

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit E.

“Lender and Lenders” are defined in the preamble.

“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Administrative Agent,
whether or not outside the United States, which shall be making or maintaining
the Loan of such Lender hereunder.

“LIBO Rate” means the rate per annum of the offered quotation for deposits in
Dollars for six months which appears on Telerate Successor Page 3750 at or about
11:00 a.m. (London time) two Business Days before the commencement of the
relevant Interest Period; provided that:

 

a)

subject to Section 3.3.5, if no such offered quotation appears on Telerate
Successor Page 3750 at the relevant time, the LIBO Rate shall be the rate per
annum certified by the Administrative Agent to be the average of the rates
quoted by the Reference Banks as the rate at which each of the Reference Banks
was (or would have been) offered deposits of Dollars by prime banks in the
London interbank market in an amount approximately equal to the amount of the
Loan and for a period of six months; and

 



 

 

5

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

 

b)

for the purposes of determining the post-maturity rate of interest under Section
3.3.3, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the
Administrative Agent may determine after consultation with the Lenders.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

“Loan” means the principal sum of the US Dollar Equivalent of up to eighty per
cent (80%) of the Contract Price of the Vessel (as adjusted from time to time in
accordance with the Construction Contract), but in any event in an amount not to
exceed the US Dollar Equivalent corresponding to EUR 412,000,000, available to
be advanced by the Lenders to the Borrower upon the terms and conditions of this
Agreement or the amount thereof for the time being advanced and outstanding
under this Agreement (as the context may require).

“Loan Document” means this Agreement and the Guarantee.

“Loan Request” means the loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B
hereto.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower, (b) the rights and remedies
of the Administrative Agent or any Lender under the Loan Documents or (c) the
ability of the Borrower to perform its payment Obligations under the Loan
Documents.

“Material Litigation” is defined in Section 6.7.

“Obligations” means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement.

“Organic Document” means, relative to each of the Borrower and Guarantor, its
articles of incorporation (inclusive of any articles of amendment to its
articles of incorporation) and its by-laws.

“Participant” is defined in Section 11.11.2.

“Percentage” means, relative to any Lender, the percentage set forth opposite
its signature hereto or as in the applicable Lender Assignment Agreement, as
such percentage may be adjusted from time to time pursuant to Section 4.9 or
pursuant to Lender Assignment Agreement(s) executed by such Lender and its
Assignee Lender(s) and delivered pursuant to Section 11.11.1.

“Person” means any natural person, corporation, partnership, firm, association,
trust, government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.

 



 

 

6

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

“Prepayment Event” is defined in Section 9.1.

“Quarterly Payment Date” means, the last day of each of March, June, September
and December or, if any such day is not a Business Day, the next succeeding
Business Day.

“Reference Banks” means BNP Paribas S.A. and KfW IPEX-Bank GmbH and includes
each replacement Reference Bank appointed by the Administrative Agent pursuant
to Section 3.3.5.

“Repayment Date” means each of the dates for payment of the repayment
installments of the Loan specified in Exhibit A.

“Required Lenders” means, at any time, Lenders that in the aggregate, hold more
than 50% of the aggregate unpaid principal amount of the Loan or, if no such
principal amount is then outstanding, Lenders that in the aggregate have more
than 50% of the Commitments.

“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

“Swap Bank” is defined in the definition of Swap Transaction.

“Swap Break Amount” means, as of any date, the cost to (expressed as a positive
number) or gain for (expressed as a negative number) a Lender in connection with
the full or partial unwinding, liquidation or termination of such Lender’s Swap
Transaction (whether or not the relevant Fixed Rate Period has commenced)
calculated in accordance with market practice and, if requested by the Borrower,
as evidenced by the Swap Bank termination confirmation; provided that if any
Lender enters into a Swap Transaction with such Lender’s internal trading desk,
such amount shall not exceed the cost or gain that would have resulted had such
Lender entered into such Swap Transaction with a third party counterparty, as
evidenced by quotes provided to the Borrower by such Lender from at least two
independent third party brokers.

“Swap Breakage Gain” means, as to any Lender, the present value of the Swap
Break Amount for such Swap Bank if the Swap Break Amount is a negative number.

“Swap Breakage Loss” means, as to any Lender, the present value of the Swap
Break Amount for such Swap Bank if the Swap Break Amount is a positive number.

“Swap Transaction” means, in respect of any Fixed Rate Period, for any Lender,
the interest rate swap or hedging transaction entered into by such Lender with
any bank, financial institution or with such Lender’s internal trading desk (a
“Swap Bank”) in order to hedge such Fixed Rate Period exposures under the Loan.

“Taxes” is defined in Section 4.6.

 



 

 

7

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

“Telerate Successor Page 3750” means the display designated as “Page 3750” on
the Moneyline Telerate Service (or such other page as may replace Page 3750 on
that service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for deposits in Dollars).

“US Dollar Equivalent” means any EUR amount converted to a corresponding US
dollar amount as determined four (4) Business Days prior to delivery of the
Vessel using the weighted average rate of exchange that the Guarantor has
agreed, either in the spot or forward currency markets, to pay its
counterparties for the purchase of the relevant amount of EUR with USD for the
payment of the final installment of the Contract Price. Such rate of exchange to
be evidenced by counterparty confirmations.

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

“Vessel” is defined in the preamble.

SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Loan Request and
each notice and other communication delivered from time to time in connection
with this Agreement or any other Loan Document.

SECTION 1.3. Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

SECTION 1.4. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared, in accordance with United States
generally accepted accounting principles (“GAAP”) consistently applied (or, if
not consistently applied, accompanied by details of the inconsistencies);
provided that if, as a result of any change in GAAP or in the interpretation
thereof after the Effective Date there is a change in the manner of determining
any of the items referred to herein or thereunder that are to be determined by
reference to GAAP, and the effect of such change would (in the reasonable
opinion of the Borrower or the Administrative Agent) be such as to affect the
basis or efficacy of the financial covenants contained in the Guarantee in
ascertaining the financial condition of the Guarantor or the consolidated
financial condition of the Guarantor and its Subsidiaries and the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate such change occurring after the date hereof in
GAAP or the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), then such item shall for
the purposes of the Guarantee continue to be

 



 

 

8

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

determined in accordance with GAAP relating thereto as GAAP were applied
immediately prior to such change in GAAP or in the interpretation thereof until
such notice shall have been withdrawn or such provision amended in accordance
herewith.

ARTICLE II

 

COMMITMENTS, BORROWING PROCEDURES

SECTION 2.1. Commitment. On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make its
portion of the Loan pursuant to its Commitment described in Section 2.2. No
Lender’s obligation to make the Loan shall be affected by any other Lender’s
failure to make the Loan.

SECTION 2.2. Commitment of the Lenders; Termination and Reduction of
Commitments.

 

a)

Each Lender will make its portion of the Loan available to the Borrower in
accordance with Section 2.3 two (2) Business Days prior to the delivery of the
Vessel to the Borrower under the Construction Contract. The commitment of each
Lender described in this Section 2.2. (herein referred to as its “Commitment”)
shall be the commitment of such Lender to make available to the Borrower its
portion of the Loan hereunder expressed as the initial amount set forth opposite
such Lender’s name on its signature page attached hereto, as such amount may be
reduced from time to time pursuant to Section 2.2(b) or reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 11.11.1. Notwithstanding the foregoing, each Lender’s Commitment shall
terminate on the earlier of (i) the Commitment Termination Date if the Vessel is
not delivered prior to such date and (ii) upon delivery of the Vessel.

 

b)

The Borrower may at any time prior to the date on which the Commitments have
been terminated, without premium or penalty, terminate, or from time to time
reduce, the Commitments. Any such termination or reduction of the Commitments
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments.

 

c)

If any Lender shall default in its obligations under Section 2.1, the
Administrative Agent shall, at the request of the Borrower, use reasonable
efforts to find a bank or financial institution acceptable to the Borrower to
replace such Lender.

SECTION 2.3. Borrowing Procedure. The Borrower shall deliver a Loan Request and
the documents required to be delivered pursuant to Section 5.1.1(a) to the
Administrative Agent on or before 11:00 a.m., London time, not less than two (2)
Business Days in advance of the date that is two (2) Business Days prior to the
delivery of the Vessel. The Administrative Agent shall promptly notify each
Lender of any Loan Request by forwarding a copy thereof to each Lender, together
with its attachments. On the terms and subject to the conditions of this
Agreement, the Loan shall be made on the Business Day specified in such Loan
Request. On or before 11:00 a.m., New York time, on the Business Day specified
in such Loan Request, the Lenders shall, without any setoff or counterclaim,
deposit with the Administrative Agent same

 



 

 

9

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

day funds in an amount equal to such Lender’s Percentage of the requested Loan.
Such deposit will be made to an account which the Administrative Agent shall
specify from time to time by notice to the Lenders. To the extent funds are so
received from the Lenders, the Administrative Agent shall, without any set-off
or counterclaim, make such funds available to the Borrower on the Business Day
specified in the Loan Request by wire transfer of same day funds to the account
or accounts the Borrower shall have specified in its Loan Request.

SECTION 2.4. Funding. Each Lender may, if it so elects, fulfill its obligation
to make or continue its Loan hereunder by causing one of its foreign branches or
Affiliates (or an international banking facility created by such Lender) to make
or maintain such Loan; provided that such Loan shall nonetheless be deemed to
have been made and to be held by such Lender, and the obligation of the Borrower
to repay such Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility.

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1. Repayments. a) Subject to Section 3.1 b), the Borrower shall repay
the Loan in the installments and on the dates set out in Exhibit A.  

 

b)

If, on the date of delivery of the Vessel, the outstanding principal amount of
Loan exceeds eighty per cent (80%) of the Contract Price of the Vessel, the
Borrower shall repay the Loan in an amount equal to such excess within two
Business Days after the date of delivery of the Vessel. Any such partial
prepayment shall be applied pro rata in satisfaction of the repayment
installments of the Loan set out in Exhibit A.

 

c)

No such amounts repaid by the Borrower pursuant to this Section 3.1 may be
reborrowed under the terms of this Agreement.

SECTION 3.2. Prepayment. The Borrower

 

a)

May, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loan; provided
that:

 

i)

all such voluntary prepayments shall require (x) if prior to delivery of the
Vessel, at least two Business Days’ prior written notice to the Administrative
Agent, and (y) if after delivery of the Vessel, at least five Business Days’
(or, if such prepayment is to be made on the last day of an Interest Period for
such Loan, four Business Days’) prior written notice to the Administrative
Agent; and

 

ii)

all such voluntary partial prepayments shall be in an aggregate minimum amount
of $10,000,000 and a multiple of $1,000,000 (or the remaining amount of the
Loan) and shall be applied pro rata in satisfaction of the repayment
installments of the Loan set out in Exhibit A.

 



 

 

10

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

 

b)

Shall, immediately upon any acceleration of the repayment of the installments of
the Loan pursuant to Section 8.2 or 8.3 or the mandatory prepayment of the Loan
pursuant to Section 9.2, repay the Loan.

Each prepayment of the Loan made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4. No amounts prepaid
by the Borrower may be reborrowed under the terms of this Agreement except as
provided in the last paragraph of Section 9.1 (which follows Section 9.1.11).

SECTION 3.3. Interest Provisions. Interest on the outstanding principal amount
of the Loan shall accrue and be payable in accordance with this Section 3.3.

SECTION 3.3.1. Rates. The Loan shall accrue interest from the Closing Date to
the date of repayment or prepayment of the Loan in full to the Lenders at (i) a
rate per annum equal to the sum of the LIBO Rate plus the Applicable Margin
and/or (ii) a fixed market rate per annum (inclusive of the Applicable Margin)
pursuant to Section 3.3.2, in either event payable semi-annually in arrears on
the Repayment Dates set out in Exhibit A. The Loan shall bear interest from and
including the first day of the applicable Interest Period to (but not including)
the last day of such Interest Period at the interest rate determined as
applicable to the Loan. All interest shall be calculated on the basis of the
actual number of days elapsed over a year comprised of 360 days.

SECTION 3.3.2. Fixed Rate Periods. In consultation with the Administrative Agent
at any time after the Effective Date of this Agreement the Borrower may by not
less than five Business Days’ prior notice to the Administrative Agent (which
notice may be given before or after the date of drawdown of the Loan) (the
“Fixed Rate Notice”) request the Lenders to provide an indication, which will be
non-binding, of a fixed rate of interest to be determined in accordance with the
provisions of Section 3.3.1 for such amount (which amount shall be no less than
20% of the outstanding principal amount of the Loan) and part of the repayment
period as shall be specified in such notice (a “Fixed Rate Period”) subject
always to such funds being available to all the Lenders;provided that no more
than one Fixed Rate Period shall be outstanding hereunder at any time. Such
Fixed Rate Period shall:

 

i)

commence either on the Closing Date or on any Repayment Date set out in Exhibit
A and specified in the Fixed Rate Notice, except the last Repayment Date;

 

ii)

end on any of the Repayment Dates set out in Exhibit A and specified in the
Fixed Rate Notice; and

 

iii)

not extend beyond the last Repayment Date set out in Exhibit A.

Upon receipt by the Borrower of an indicative fixed rate for a Fixed Rate Period
from the Administrative Agent (the “Indication Notice”), the Borrower may by
telephonic notice (such notice, the “Fixed Rate Direction Notice”) to the
Administrative Agent request the Lenders to arrange for a conference call to be
held on the same day and, if practicable, within two (2) hours of receipt of the
Fixed Rate Direction Notice, for the purpose of arranging fixed rate funding for
that Fixed Rate Period. The Fixed Rate Direction Notice shall be provided by the
Borrower prior to the later of (A) 3:30 p.m. Frankfurt time on the same day of
the conference call and (B) two

 



 

 

11

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

(2) hours following receipt of the Indication Notice and confirmed in writing
following telephonic notice. The conference call will be attended by
representatives of the Borrower, the Lenders and the Administrative Agent (each
of whom shall be authorized to arrange such fixed rate funding for that Fixed
Rate Period without reference to another person). It is hereby accepted by the
Borrower that any acceptance given by the Borrower during the conference call of
a rate provided by the Administrative Agent (acting on the instructions of the
Lenders) shall, by virtue of the Borrower’s signature to this Agreement,
constitute express authority from the Borrower to the Lenders to arrange such
funding at the rate so provided by the Administrative Agent and agreed to by the
Borrower. If the Lenders and the Borrower agree upon a fixed rate of interest on
such conference call, the Administrative Agent shall confirm such agreed fixed
rate of interest to the Borrower by electronic mail immediately after such
conference call. In the absence of manifest error, the fixed rate of interest so
confirmed by the Administrative Agent for the relevant Fixed Rate Period shall
be final and binding on the Borrower and shall apply to the applicable portion
of the Loan during the applicable Fixed Rate Period.

SECTION 3.3.3. Post-Maturity Rates. After the date any principal amount of the
Loan is due and payable (whether on any Repayment Date, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts for each day
during the period of such default at a rate per annum certified by the
Administrative Agent to the Borrower (which certification shall be conclusive in
the absence of manifest error) to be equal to the sum of (a) the Applicable
Margin plus (b) the LIBO Rate plus (c) 2% per annum.

 

SECTION 3.3.4. Payment Dates. Interest accrued on the Loan shall be payable,
without duplication, on the earliest of:

 

 

a)

each Repayment Date;

 

b)

the date of any prepayment, in whole or in part, of principal outstanding on the
Loan (but only on the principal so prepaid); and

 

c)

on that portion of the Loan the repayment of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration.

SECTION 3.3.5. Interest Rate Determination; Replacement Reference Banks. The
Administrative Agent shall obtain from each Reference Bank timely information
for the purpose of determining the LIBO Rate in the event that no offered
quotation appears on Telerate Successor Page 3750 and the LIBO Rate is to be
determined by reference to quotations supplied by the Reference Banks. If any
one or more of the Reference Banks shall fail to furnish in a timely manner such
information to the Administrative Agent for any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of the
information furnished by the remaining Reference Banks. If a Reference Bank
ceases for any reason to be able and willing to act as such, the Administrative
Agent shall, at the direction of the Required Lenders and after consultation
with the Borrower and the Lenders, appoint a replacement for such Reference Bank
reasonably acceptable to the Borrower, and such replaced Reference Bank shall
cease to be a Reference Bank hereunder. The Administrative Agent shall furnish
to the

 



 

 

12

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

Borrower and to the Lenders each determination of the LIBO Rate made by
reference to quotations of interest rates furnished by Reference Banks.

 

Interest accrued on the Loan or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether upon acceleration or otherwise) shall be payable upon demand.

SECTION 3.4. Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (the “Commitment Fee”) on
its daily unused portion of the Loan, for the period commencing on the Effective
Date and continuing through the earliest of (i) the Closing Date, (ii) the date
upon which the Administrative Agent has provided the Borrower written notice
that the Lenders will not advance the Loan because the Commitments shall have
been terminated pursuant to Section 8.2 or 8.3, (iii) the Commitment Termination
Date and (iv) the date the Commitments shall have been terminated pursuant to
Section 2.2(b). Should the Administrative Agent provide the Borrower notice that
the Lenders will not advance the Loan because Hermes has cancelled the Hermes
Insurance Policy, the Commitment Fees paid by the Borrower for the account of
each Lender shall be promptly refunded to the Borrower by such Lender.

 

SECTION 3.4.1. Payment. The Commitment Fee shall be payable by the Borrower to
the Administrative Agent for the account of each Lender in arrears on each
Quarterly Payment Date, commencing with the first such date following the
Effective Date and ending on the earliest to occur of (i) the Closing Date, (ii)
the date the Lenders are no longer obligated to advance the Loan, (iii) the
Commitment Termination Date and (iv) the date the Commitments shall have been
terminated pursuant to Section 2.2(b). The Commitment Fee shall be the US dollar
equivalent (determined pursuant to the immediately following sentence) of an
amount equal to the product of 0.25% per annum, multiplied by EUR 412,000,000
for each day elapsed since the previous Quarterly Payment Date, divided by 360
days. The exchange rate used to convert the fee to US dollars shall be the 10
A.M. midpoint market fixing for the conversion of EUR to US dollars set by the
Federal Reserve Bank of New York two (2) Business Days prior to the relevant
Quarterly Payment Date.

 

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

SECTION 4.1. LIBO Rate Lending Unlawful. If the introduction of or any change in
or in the interpretation of any law makes it unlawful, or any central bank or
other governmental authority having jurisdiction over such Lender asserts that
it is unlawful, for such Lender to make, continue or maintain the Loan bearing
interest at a rate based on the LIBO Rate, the obligation of such Lender to
make, continue or maintain its Loan bearing interest at a rate based on the LIBO
Rate shall, upon notice thereof to the Borrower, the Administrative Agent and
each other Lender, forthwith be suspended until the circumstances causing such
suspension no longer exist, provided that such Lender’s obligation to make,
continue and maintain its Loan hereunder shall be automatically converted into
an obligation to make, continue and maintain the Loan bearing interest at a rate
to be negotiated between such Lender and the Borrower that is the

 



 

 

13

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

equivalent of the sum of the LIBO Rate for the relevant Interest Period plus the
Applicable Margin.

SECTION 4.2. Deposits Unavailable. If the Administrative Agent shall have
determined that:

 

 

a)

Dollar deposits in the relevant amount and for the relevant Interest Period are
not available to the Reference Banks in their relevant market; or

 

b)

by reason of circumstances affecting the Reference Banks’ relevant market,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate loans,

then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders. The Borrower, the Lenders and the Administrative Agent shall then
negotiate in good faith in order to agree upon a mutually satisfactory interest
rate and interest period (or interest periods) to be substituted for those which
would otherwise have applied under this Agreement. If the Borrower, the Lenders
and the Administrative Agent are unable to agree upon an interest rate (or
rates) and interest period (or interest periods) prior to the date occurring
fifteen Business Days after the giving of such Determination Notice, the
Administrative Agent shall (after consultation with the Lenders) set an interest
rate and an interest period (or interest periods), in each case to take effect
at the end of the Interest Period current at the date of the Determination
Notice, which rate (or rates) shall be equal to the sum of the Applicable Margin
and the cost to each of the Lenders of funding their respective portions of the
Loan. In the event that the circumstances described in this Section 4.2 shall
extend beyond the end of an interest period agreed or set pursuant hereto, the
foregoing procedure shall be repeated as often as may be necessary.

SECTION 4.3. Increased LIBO Rate Loan Costs, etc. If a change in any applicable
treaty, law, regulation or regulatory requirement or in the interpretation
thereof or in its application to the Borrower, or if compliance by any Lender
with any applicable direction, request, requirement or guideline (whether or not
having the force of law) of any governmental or other authority including,
without limitation, any agency of the European Union or similar monetary or
multinational authority insofar as it may be changed or imposed after the date
hereof, shall:

 

a.

subject any Lender to any taxes, levies, duties, charges, fees, deductions or
withholdings of any nature with respect to its portion of the Loan or any part
thereof imposed, levied, collected, withheld or assessed by any jurisdiction or
any political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 4.6,
withholding taxes); or

 

 

b.

change the basis of taxation to any Lender (other than a change in taxation on
the overall net income of any Lender) of payments of principal or interest or
any other payment due or to become due pursuant to this Agreement; or

 

 

c.

impose, modify or deem applicable any reserve or capital adequacy requirements
(other than the reserve costs described in Section 4.7) or other banking or
monetary

 



 

 

14

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

controls or requirements which affect the manner in which a Lender shall
allocate its capital resources to its obligations hereunder or require the
making of any special deposits against or in respect of any assets or
liabilities of, deposits with or for the account of, or loans by, any Lender
(provided that such Lender shall, unless prohibited by law, allocate its capital
resources to its obligations hereunder in a manner which is consistent with its
present treatment of the allocation of its capital resources); or

 

d.

impose on any Lender any other condition affecting its portion of the Loan or
any part thereof,

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making the Loan or maintaining the Loan or any part thereof, (ii)
to reduce the amount of any payment received by such Lender or its effective
return hereunder or on its capital or (iii) to cause such Lender to make any
payment or to forego any return based on any amount received or receivable by
such Lender hereunder, then and in any such case if such increase or reduction
in the opinion of such Lender materially affects the interests of such Lender,
(A) such Lender shall (through the Administrative Agent) notify the Borrower of
the occurrence of such event and use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid the effects of
such law, regulation or regulatory requirement or any change therein or in the
interpretation thereof and would not, in the reasonable judgment of such Lender,
be otherwise disadvantageous to such Lender and (B) the Borrower shall forthwith
upon such demand pay to the Administrative Agent for the account of such Lender
such amount as is necessary to compensate such Lender for such additional cost
or such reduction and ancillary expenses, including taxes, incurred as a result
of such adjustment. Such notice shall (i) describe in reasonable detail the
event leading to such additional cost, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such additional cost, (iii)
describe the manner in which such amount has been calculated, (iv) certify that
the method used to calculate such amount is such Lender’s standard method of
calculating such amount, (v) certify that such request is consistent with its
treatment of other borrowers that are subject to similar provisions, and (vi)
certify that, to the best of its knowledge, such change in circumstance is of
general application to the commercial banking industry in such Lender’s
jurisdiction of organization or in the relevant jurisdiction in which such
Lender does business. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than three months prior to the date that such
Lender notifies the Borrower of the circumstance giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the circumstance giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such cost or reductions
and of such Lender’s intention to claim compensation therefor.

SECTION 4.4. Funding Losses. (a) In the event any Lender shall incur any loss or
expense (for the avoidance of doubt excluding loss of profit) by reason of the
liquidation or

 



 

 

15

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

reemployment (at not less than the market rate) of deposits or other funds
acquired by such Lender to make, continue or maintain any portion of the
principal amount of the Loan as a LIBO Rate Loan as a result of:

i)

any conversion or repayment or prepayment or acceleration of the principal
amount of the Loan on a date other than the scheduled last day of an Interest
Period or otherwise scheduled date for repayment or payment, whether pursuant to
Sections 3.1 and 3.2 or otherwise; or

 

ii)

the Loan not being made in accordance with the Loan Request therefor due to the
fault of the Borrower or as a result of any of the conditions precedent set
forth in Article V not being satisfied,

 

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof, pay directly to such Lender such amount as will reimburse such
Lender for such loss or expense. Such written notice shall include calculations
in reasonable detail setting forth the loss or expense to such Lender.

 

(b) In the event any Lender shall incur or obtain a Swap Break Amount by reason
of the unwinding, liquidation or termination of a Swap Transaction as a result
of:

 

i)

any conversion or repayment or prepayment or acceleration of the principal
amount of the Loan on a date other than the scheduled last day of such Fixed
Rate Period or otherwise scheduled date for repayment or payment, whether
pursuant to Sections 3.1 and 3.2 or otherwise; or

ii)

the Loan not being made in accordance with the Loan Request therefor due to the
fault of the Borrower or as a result of any of the conditions precedent set
forth in Article V not being satisfied,

 

then, such Lender shall provide written notice to the Borrower and the
Administrative Agent of any Swap Breakage Gain or Swap Breakage Loss resulting
therefrom. Such written notice shall include the Swap Bank termination
confirmation setting forth the gain or loss to such Lender. Within five Business
Days of receipt of such Notice, the Borrower will pay directly to such Lender
any such Swap Breakage Loss, or such Lender will pay directly to the Borrower
any such Swap Breakage Gain, as the case may be.

 

SECTION 4.5. Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority increases the amount of capital required to be maintained
by any Lender or any Person controlling such Lender, and the rate of return on
its or such controlling Person’s capital as a consequence of its Commitment or
the Loan made by such Lender is reduced to a level below that which such Lender
or such controlling Person would have achieved but for the occurrence of any
such change in circumstance, then, in any such case upon notice from time to
time by such Lender to the Borrower, the Borrower shall immediately pay directly
to such Lender additional amounts sufficient to compensate such Lender or such
controlling Person for such reduction in rate of return. Any such notice shall
(i) describe in

 



 

 

16

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

reasonable detail the capital adequacy requirements which have been imposed,
together with the approximate date of the effectiveness thereof, (ii) set forth
the amount of such lowered return, (iii) describe the manner in which such
amount has been calculated, (iv) certify that the method used to calculate such
amount is such Lender’s standard method of calculating such amount, (v) certify
that such request for such additional amounts is consistent with its treatment
of other borrowers that are subject to similar provisions and (vi) certify that,
to the best of its knowledge, such change in circumstances is of general
application to the commercial banking industry in the jurisdictions in which
such Lender does business. In determining such amount, such Lender may use any
method of averaging and attribution that it shall, subject to the foregoing
sentence, deem applicable. Each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Lending Office if the making of such a designation would
avoid such reduction in such rate of return and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than three months prior to the date that such Lender notifies the Borrower
of the circumstance giving rise to such reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the
circumstance giving rise to such reductions is retroactive, then the three-month
period referred to above shall be extended to include the period of retroactive
effect thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such reductions and of
such Lender’s intention to claim compensation therefor.

 

SECTION 4.6. Taxes. All payments by the Borrower of principal of, and interest
on, the Loan and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts of such Lender and franchise taxes imposed in lieu of net income taxes
or receipts, by the jurisdiction under the laws of which such Lender is
organized or any political subdivision thereof or the jurisdiction of such
Lender’s Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower’s activities in such other jurisdiction (such non-excluded items being
called “Covered Taxes”). In the event that any withholding or deduction from any
payment to be made by the Borrower hereunder is required in respect of any
Covered Taxes pursuant to any applicable law, rule or regulation, then the
Borrower will:

 

 

a.

pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

b.

promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and

 

c.

pay to the Administrative Agent for the account of the Lenders such additional
amount or amounts as is necessary to ensure that the net amount actually
received by

 



 

 

17

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

each Lender will equal the full amount such Lender would have received had no
such withholding or deduction been required.

Moreover, if any Covered Taxes are directly asserted against the Administrative
Agent or any Lender with respect to any payment received or paid by the
Administrative Agent or such Lender hereunder, the Administrative Agent or such
Lender may pay such Covered Taxes and the Borrower will promptly pay such
additional amounts (including any penalties, interest or expenses) as is
necessary in order that the net amount received by such person after the payment
of such Covered Taxes (including any Covered Taxes on such additional amount)
shall equal the amount such person would have received had no such Covered Taxes
been asserted.

Any Lender claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Lending Office if
the making of such a change would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.

If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent for the account
of the respective Lenders the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lenders for any incremental
withholding Covered Taxes, interest or penalties that may become payable by any
Lender as a result of any such failure (so long as such amount did not become
payable as a result of the failure of such Lender to provide timely notice to
the Borrower of the assertion of a liability related to the payment of Covered
Taxes). For purposes of this Section 4.6, a distribution hereunder by the
Administrative Agent or any Lender to or for the account of any Lender shall be
deemed a payment by the Borrower.

If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
Covered Tax or such payment (less out-of-pocket expenses incurred by such
Lender), provided that no Lender shall be obligated to disclose to the Borrower
any information regarding its tax affairs or tax computations.

Each Lender (and each Participant) that is organized under the laws of a
jurisdiction other than the United States agrees with the Borrower and the
Administrative Agent that it will (a) provide to the Administrative Agent and
the Borrower an appropriately executed copy of (i) Internal Revenue Service Form
W-8ECI certifying that any payments made to or for the benefit of such Lender or
such Participant are effectively connected with a trade or business in the
United States, or (ii) an Internal Revenue Service Form W-8BEN claiming the
benefits of a tax treaty, but only if the applicable treaty described in such
form provides for a complete exemption from U.S. federal income tax
withholding), or any successor form, on or prior to the date hereof

 



 

 

18

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

(or, in the case of any assignee Lender or Participant, on or prior to the date
of the relevant assignment or participation), in each case attached to an
Internal Revenue Service Form W-8IMY, if appropriate, and (b) notify the
Administrative Agent and the Borrower if the certifications made on any form
provided pursuant to this paragraph are no longer accurate and true in all
material respects. For any period with respect to which a Lender (or assignee
Lender or Participant) has failed to provide the Borrower with the foregoing
forms (other than if such failure is due to a change in law occurring after the
date on which a form originally was required to be provided or if such form
otherwise is not required hereunder) such Lender (or assignee Lender or
Participant) shall not be entitled to the benefits of this Section 4.6 with
respect to Covered Taxes imposed by reason of such failure.

SECTION 4.7. Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall pay to each Lender on the last
day of each Interest Period, so long as the relevant Lending Office of such
Lender is required to maintain reserves against “Eurocurrency liabilities” under
Regulation D of the F.R.S. Board, upon notice from such Lender, an additional
amount equal to the product of the following for the Loan for each day during
such Interest Period:

 

 

(i)  

the principal amount of the Loan outstanding on such day; and

(ii)       the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on the Loan for such Interest
Period as provided in this Agreement (less the Applicable Margin) and the
denominator of which is one minus any increase after the Effective Date in the
effective rate (expressed as a decimal) at which such reserve requirements are
imposed on such Lender minus (y) such numerator; and

 

(iii)

1/360.

Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.

Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.

SECTION 4.8. Payments, Computations, etc. Unless otherwise expressly provided,
all payments by the Borrower pursuant to this Agreement or any other Loan
Document shall be made by the Borrower to the Administrative Agent for the pro
rata account of the Lenders entitled to receive such payment. All such payments
required to be made to the Administrative Agent shall be made, without setoff,
deduction or counterclaim, not later than 11:00 a.m., New York time, on the date
due, in same day or immediately available funds through

 



 

 

19

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

the New York Clearing House Interbank Payments System (or such other funds as
may be customary for the settlement of international banking transactions in
Dollars), to such account as the Administrative Agent shall specify from time to
time by notice to the Borrower. Funds received after that time shall be deemed
to have been received by the Administrative Agent on the next succeeding
Business Day. The Administrative Agent shall promptly (but in any event on the
same Business Day that the same are received or, as contemplated in the
immediately preceding sentence, deemed received) remit in same day funds to each
Lender its share, if any, of such payments received by the Administrative Agent
for the account of such Lender without any setoff, deduction or counterclaim.
All interest and fees shall be computed on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period for which such interest or fee is payable over a year comprised of 360
days. Whenever any payment to be made shall otherwise be due on a day which is
not a Business Day, such payment shall (except as otherwise required by clause
(a) of the definition of the term “Interest Period”) be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest and fees, if any, in connection with such payment.

 

SECTION 4.9. Replacement Lenders, etc. If the Borrower shall be required to make
any payment to any Lender pursuant to Section 4.3, 4.4, 4.5, 4.6 or 4.7, the
Borrower shall be entitled at any time (so long as no Default and no Prepayment
Event shall have occurred and be continuing) within 180 days after receipt of
notice from such Lender of such required payment to (a) prepay the affected
portion of such Lender’s Loans in full, together with accrued interest thereon
through the date of such prepayment (provided that the Borrower shall not prepay
any such Lender pursuant to this clause (a) without replacing such Lender
pursuant to the following clause (b) until a 30-day period shall have elapsed
during which the Borrower and the Administrative Agent shall have attempted in
good faith to replace such Lender), and/or (b) replace such Lender with another
financial institution reasonably acceptable to the Administrative Agent,
provided that (i) each such assignment shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement and (ii) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section unless and until such Lender shall have
received one or more payments from either the Borrower or one or more Assignee
Lenders in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Loans owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement. Each Lender represents and
warrants to the Borrower that, as of the date of this Agreement (or, with
respect to any Lender not a party hereto on the date hereof, on the date that
such Lender becomes a party hereto), there is no existing treaty, law,
regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender would be entitled to request
any payments under any of Sections 4.3, 4.4, 4.5, 4.6 and 4.7 to or for account
of such Lender Party.

 

SECTION 4.10. Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of the Loan (other than pursuant to the terms of Sections
4.3, 4.4, 4.5, 4.6 and 4.7) in excess of its pro rata share of payments then or
therewith obtained by all Lenders, such Lender shall

 

 

20

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

purchase from the other Lenders such participations in the Loan made by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or other recovery ratably with each of them; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and each Lender which has
sold a participation to the purchasing Lender shall repay to the purchasing
Lender the purchase price to the ratable extent of such recovery together with
an amount equal to such selling Lender’s ratable share (according to the
proportion of (a) the amount of such selling Lender’s required repayment to the
purchasing Lender to (b) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered. The Borrower agrees that any Lender
so purchasing a participation from another Lender pursuant to this Section may,
to the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 4.11) with respect to such participation as fully
as if such Lender were the direct creditor of the Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim.

 

SECTION 4.11. Setoff. Upon the occurrence and during the continuance of an Event
of Default or a Prepayment Event, each Lender shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations then due and owing to it any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender; provided that any such appropriation and application shall be
subject to the provisions of Section 4.10. Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such setoff and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which such Lender may have.

 

SECTION 4.12. Use of Proceeds. The Borrower shall apply the proceeds of the Loan
in accordance with Recital (D); without limiting the foregoing, no proceeds of
the Loan will be used to acquire any equity security of a class which is
registered pursuant to Section 12 of the Securities Exchange Act of 1934 or any
“margin stock”, as defined in F.R.S. Board Regulation U.

 

ARTICLE V

 

CONDITIONS TO BORROWING

SECTION 5.1. Advance of the Loan. The obligation of the Lenders to fund the Loan
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 5.1. The Administrative Agent
shall advise the Lenders of the satisfaction of the conditions precedent set
forth in this Section 5.1 prior to funding on the Closing Date.

 

 

21

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

SECTION 5.1.1. Resolutions, etc. The Administrative Agent shall have received
from the Borrower and the Guarantor:

 

(a) a certificate of its Secretary or Assistant Secretary as to the incumbency
and signatures of those of its officers authorized to act with respect to this
Agreement and each other Loan Document and as to the truth and completeness of
the attached:

(x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and

(y) Organic Documents of the Borrower and the Guarantor,

and upon which certificate the Lenders may conclusively rely until it shall have
received a further certificate of the Secretary or Assistant Secretary of the
Borrower or the Guarantor canceling or amending such prior certificate; and

(b) a Certificate of Good Standing issued by the relevant Liberian authorities
in respect of the Borrower and the Guarantor.

SECTION 5.1.2. Opinions of Counsel. The Administrative Agent shall have received
opinions, addressed to the Administrative Agent and each Lender from:

 

 

a.

Watson, Farley & Williams (New York) LLP, counsel to the Borrower, as to
Liberian Law, covering the matters set forth in Exhibit D-1 hereto;

 

b.

Stephenson Harwood, counsel to the Administrative Agent, covering the matters
set forth in Exhibit D-2 hereto; and

 

c.

Clifford Chance US LLP, United States tax counsel to the Lenders, covering the
matters set forth in Exhibit D-3 hereto.

SECTION 5.1.3. Guarantee. The Administrative Agent shall have received the
Guarantee duly executed by the Guarantor.

 

SECTION 5.1.4. Closing Fees, Expenses, etc. The Administrative Agent shall have
received for its own account, or for the account of each Lender, as the case may
be, all fees that the Borrower or the Guarantor shall have agreed in writing to
pay to the Administrative Agent (whether for its own account or for the account
of any of the Lenders) and all invoiced expenses of the Administrative Agent
(including the agreed fees and expenses of counsel to the Administrative Agent
and the Hermes Fees) required to be paid by the Borrower pursuant to Section
11.3 or that the Borrower (or the Guarantor) has otherwise agreed in writing to
pay to the Administrative Agent, in each case on or prior to the Closing Date.

 

SECTION 5.1.5. Compliance with Warranties, No Default, etc. Both before and
after giving effect to the Loan the following statements shall be true and
correct:

 



 

 

22

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

 

a.

the representations and warranties set forth in Article VI shall be true and
correct in all material respects except for those representations and warranties
that are qualified by materiality or Material Adverse Effect, which shall be
true and correct, with the same effect as if then made; and

 

b.

no Default and no Prepayment Event and no event which (with notice or lapse of
time or both) would become a Prepayment Event shall have then occurred and be
continuing.

SECTION 5.1.6. Loan Request. The Administrative Agent shall have received the
Loan Request duly executed by the Borrower.

 

SECTION 5.1.7. Hermes Insurance Policy. (a) The Administrative Agent shall have
received the Hermes Insurance Policy duly issued; and (b) Hermes shall not have,
on or prior to the giving effect to the Loan, delivered to the Administrative
Agent or the Hermes Agent any notice which requires or requests the Lenders to
suspend the provision of the Loan.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

To induce the Lenders and the Administrative Agent to enter into this Agreement
and to make the Loan hereunder, the Borrower represents and warrants to the
Administrative Agent and each Lender as set forth in this Article VI as of the
date hereof and as of the Closing Date (except as otherwise stated).

SECTION 6.1. Organization, etc. The Borrower is a corporation validly organized
and existing and in good standing under the laws of its jurisdiction of
incorporation; the Borrower is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect; and the Borrower has full
power and authority, has taken all corporate action and holds all governmental
and creditors’ licenses, permits, consents and other approvals necessary to
enter into each Loan Document and to perform the Obligations.

 

SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document,
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not:

 

 

a.

contravene the Borrower’s Organic Documents;

 

b.

contravene any law or governmental regulation of any Applicable Jurisdiction,
except to the extent that failure to comply with such law or regulation, in each
case, would not reasonably be expected to have a Material Adverse Effect;

 



 

 

23

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

 

c.

contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;

 

d.

contravene any contractual restriction binding on the Borrower or any of its
property, except to the extent that failure to comply with such restriction
would not reasonably be expected to have a Material Adverse Effect; or

 

e.

result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 6.3. Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Agreement or any other Loan Document
(except for authorizations or approvals not required to be obtained on or prior
to the Closing Date that have been obtained or actions not required to be taken
on or prior to the Closing Date that have been taken). The Borrower holds all
governmental licenses, permits and other approvals required to conduct its
business as conducted by it on the Closing Date, except to the extent the
failure to hold any such licenses, permits or other approvals would not have a
Material Adverse Effect.

 

SECTION 6.4. Compliance with Environmental Laws. The Borrower is in compliance
with all applicable Environmental Laws, except to the extent that the failure to
so comply would not have a Material Adverse Effect.

 

SECTION 6.5. Validity, etc. This Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.

 

SECTION 6.6. No Default, Event of Default or Prepayment Event. No Default, Event
of Default or Prepayment Event has occurred and is continuing.

 

SECTION 6.7. Litigation. There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower, that (i) except as set forth in filings made by the Guarantor with the
Securities and Exchange Commission, in the Borrower’s reasonable opinion might
reasonably be expected to materially adversely affect the business, operations
or financial condition of the Borrower (collectively, “Material Litigation”) or
(ii) purports to affect the legality, validity or enforceability of the Loan
Documents or the consummation of the transactions contemplated hereby.

 

SECTION 6.8. The Vessel. Immediately following the delivery of the Vessel to the
Borrower under the Construction Contract the Vessel will be:

 

 

a.

legally and beneficially owned by the Borrower,

 

b.

registered in the name of the Borrower under the Bahamian or Maltese flag,

 



 

 

24

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

 

c.

classed as required by Section 7.1.4(b),

 

d.

free of all recorded Liens, other than Liens permitted pursuant to Section
7.2.3,

 

e.

insured against loss or damage in compliance with Section 7.1.5, and

 

f.

exclusively operated by or chartered to the Guarantor or one of the Guarantor’s
wholly-owned Subsidiaries.

SECTION 6.9. Obligations rank pari passu. The Obligations rank at least pari
passu in right of payment and in all other respects with all other unsecured
unsubordinated Indebtedness of the Borrower.

 

SECTION 6.10. No Filing, etc. Required. No filing, recording or registration and
no payment of any stamp, registration or similar tax is necessary under the laws
of any Applicable Jurisdiction to ensure the legality, validity, enforceability,
priority or admissibility in evidence of this Agreement or the other Loan
Documents (except for filings, recordings, registrations or payments not
required to be made on or prior to the Closing Date that have been made).

 

SECTION 6.11. No Immunity. The Borrower is subject to civil and commercial law
with respect to the Obligations. Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction, judgment, attachment (whether before or after
judgment), set-off or execution of a judgment or from any other legal process or
remedy relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).

 

SECTION 6.12. Investment Company Act. The Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

 

SECTION 6.13. Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of the Loan will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U. Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.

 

ARTICLE VII

 

COVENANTS

SECTION 7.1. Affirmative Covenants. The Borrower agrees with the Administrative
Agent and each Lender that, until all Obligations have been paid in full, the
Borrower will perform the obligations set forth in this Section 7.1.

 



 

 

25

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

SECTION 7.1.1. Financial Information, Reports, Notices, etc. The Borrower will
furnish, or will cause to be furnished, to the Administrative Agent the
following financial statements, reports, notices and information:

 

 

a.

not later than 120 days after the end of each Fiscal Year its unaudited
financial statements for each of its Fiscal Years. Each set of financial
statements delivered pursuant to this Section 7.1.1 (a) shall be in accordance
with GAAP and certified as to their correctness in all material respects by the
chief financial officer or the treasurer of the Borrower;

 

b.

as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;

 

c.

as soon as the Borrower becomes aware thereof, notice of any Material Litigation
except to the extent that such Material Litigation is disclosed by the Guarantor
in filings with the SEC; provided that the Borrower shall have given the
Administrative Agent notice of the posting of any such filing;

 

d.

as soon as the Borrower becomes aware thereof, notice of any event which, in its
reasonable opinion, would be expected to materially adversely affect its
business, operations or financial condition; and

 

e.

such other information respecting the condition or operations, financial or
otherwise, of the Borrower as any Lender through the Administrative Agent may
from time to time reasonably request.

SECTION 7.1.2. Approvals and Other Consents. The Borrower will obtain (or cause
to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents and (b) the
operation of the Vessel in compliance with all applicable laws, except, in each
case, to the extent that failure to obtain (or cause to be obtained) such
governmental licenses, authorizations, consents, permits and approvals would not
be expected to have a Material Adverse Effect.

 

SECTION 7.1.3. Compliance with Laws, etc. The Borrower will comply in all
material respects with all applicable laws, rules, regulations and orders,
except (other than as described in clause (a) below) to the extent that the
failure to so comply would not have a Material Adverse Effect, which compliance
shall in any case include (but not be limited to):

 

 

a.

the maintenance and preservation of its corporate existence (subject to the
provisions of Section 7.2.5);

 

b.

the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
being diligently contested in good faith by appropriate proceedings; and

 

 

26

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

 

c.

compliance with all applicable Environmental Laws.

SECTION 7.1.4. The Vessel. TheBorrower will:

 

 

a.

cause the Vessel to be exclusively operated by or chartered to the Guarantor or
one of the Guarantor’s wholly-owned Subsidiaries, provided that the Guarantor or
such Subsidiary may charter out the Vessel on a time charter with a stated
duration not in excess of one year;

 

b.

cause the Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing;

 

c.

upon delivery of the Vessel, provide the following to the Administrative Agent
with respect to the Vessel:

 

(i)

evidence as to the ownership of the Vessel by the Borrower;

 

(ii)

evidence of no recorded Liens on the Vessel, other than Liens permitted pursuant
to Section 7.2.3; and

 

(iii)

a copy of the final commercial invoice in respect of the Vessel as provided by
the Builder, certified as a true and complete copy by an Authorized Officer of
the Borrower or the Guarantor; and

 

d.

within seven days after delivery of the Vessel, provide the following to the
Administrative Agent with respect to the Vessel:

 

(i)

evidence of the class of the Vessel; and

 

(ii)

evidence as to all required insurance being in effect with respect to the
Vessel.

SECTION 7.1.5. Insurance. The Borrower will maintain or cause to be maintained
with responsible insurance companies insurance with respect to the Vessel
against such casualties, third-party liabilities and contingencies and in such
amounts, in each case, as is customary for other businesses of similar size in
the passenger cruise line industry (provided that in no event will the Borrower
be required to obtain any business interruption, loss of hire or delay in
delivery insurance) and will, upon request of the Administrative Agent, furnish
to the Administrative Agent at reasonable intervals a certificate of a senior
officer of the Borrower setting forth the nature and extent of all such
insurance maintained or caused to be maintained by the Borrower and certifying
as to compliance with this Section.

 

SECTION 7.1.6. Books and Records. The Borrower will keep books and records that
accurately reflect all of its business affairs and transactions and permit the
Administrative Agent and each Lender or any of their respective representatives,
at reasonable times and intervals, to visit each of its offices, to discuss its
financial matters with its officers and to examine any of its books or other
corporate records.

 



 

 

27

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

SECTION 7.1.7. Hermes Insurance Policy. The Borrower shall, on the reasonable
request of the Hermes Agent, provide such other information as required under
the Hermes Insurance Policy as necessary to enable the Hermes Agent to obtain
the full support of Hermes pursuant to the Hermes Insurance Policy. The Borrower
must pay to the Hermes Agent the amount of all reasonable costs and expenses
reasonably incurred by it in connection with complying with a request by Hermes
for any additional information necessary or desirable in connection with the
Hermes Insurance Policy, provided that the Borrower is consulted before the
Hermes Agent incurs any such cost or expense.

 

SECTION 7.2. Negative Covenants. The Borrower agrees with the Administrative
Agent and each Lender that, until all Obligations have been paid and performed
in full, the Borrower will perform the obligations set forth in this Section
7.2.

 

SECTION 7.2.1. Business Activities. The Borrower will not engage in any business
activity other than the ownership, operation and chartering of the Vessel and
other business activities reasonably related thereto.

 

SECTION 7.2.2. Indebtedness. The Borrower will not create, incur, assume or
suffer to exist or otherwise become or be liable in respect of any Indebtedness,
other than, without duplication, the following:

 

 

a.

Indebtedness secured by Liens of the type described in Section 7.2.3;

 

b.

Indebtedness owing to the Guarantor or a wholly owned direct or indirect
Subsidiary of the Guarantor; and

 

c.

Indebtedness in an aggregate outstanding amount not to exceed $25,000,000 at any
time.

 

SECTION 7.2.3. Liens. The Borrower will not create, incur, assume or suffer to
exist any Lien upon any of its property, revenues or assets, whether now owned
or hereafter acquired, except:

 

 

a.

Liens securing Government-related Obligations;

 

b.

Liens for taxes, assessments or other governmental charges or levies not at the
time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

 

c.

Liens of carriers, warehousemen, mechanics, materialmen and landlords incurred
in the ordinary course of business for sums not overdue or being diligently
contested in good faith by appropriate proceedings;

 

d.

Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits;

 

e.

Liens for current crew’s wages and salvage;

 



 

 

28

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

 

f.

Liens arising by operation of law as the result of the furnishing of necessaries
for the Vessel so long as the same are discharged in the ordinary course of
business or are being diligently contested in good faith by appropriate
proceedings;

 

g.

Liens on the Vessel that:

(i)     secure obligations covered (or reasonably expected to be covered) by
insurance;

(ii)    were incurred in the course of or incidental to trading the Vessel in
connection with repairs or other work to the Vessel; or

(iii)   were incurred in connection with work to the Vessel that is required to
be performed pursuant to applicable law, rule, regulation or order;

provided that, in each case described in this clause (g), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings; and

 

h.

Liens securing obligations in an aggregate outstanding amount not to exceed
$25,000,000 at any time.

SECTION 7.2.4. Investments. The Borrower will not make, incur, assume or suffer
to exist any Investment in any other Person other than (a) Investments in the
Guarantor or any direct or indirect wholly-owned Subsidiary of the Guarantor and
(b) Investments in an aggregate outstanding amount not to exceed $25,000,000 at
any time, determined net of any cash returns on or repayments or sales of such
Investments.

 

SECTION 7.2.5. Consolidation, Merger, etc. The Borrower will not liquidate or
dissolve, consolidate with, or merge into or with, any other corporation, or
purchase or otherwise acquire all or substantially all of the assets of any
Person except the Borrower may liquidate or dissolve voluntarily into, and may
merge with and into, the Guarantor or any other Subsidiary of the Guarantor, and
the assets or stock of the Borrower may be purchased or otherwise acquired by
the Guarantor or any other Subsidiary of the Guarantor.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.

 

SECTION 8.1.1. Non-Payment of Obligations. The Borrower shall default in the
payment when due of any principal of or interest on the Loan or any Commitment
Fee, or the Guarantor and the Borrower shall default in the payment of any fee
due and payable under the Fee Letter, provided that, in the case of any default
in the payment of any interest on the Loan or of any Commitment Fee, such
default shall continue unremedied for a period of at least two Business Days
after notice thereof shall have been given to the Borrower by the

 



 

 

29

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

Administrative Agent; and provided further that, in the case of any default in
the payment of any fee due and payable under the Fee Letter, such default shall
continue unremedied for a period of at least ten days after notice thereof shall
have been given to the Guarantor by the Administrative Agent.

SECTION 8.1.2. Breach of Warranty. Any representation or warranty of the
Borrower or the Guarantor made or deemed to be made hereunder or in the
Guarantee (including any certificates delivered pursuant to Article V) is or
shall be incorrect in any material respect when made.

 

SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations. The
Borrower or the Guarantor shall default in the due performance and observance of
any other agreement contained herein or in any other Loan Document (other than
Sections 8.1.1 and 8.1.2 hereof and the financial covenants set forth in the
Guarantee) and such default shall continue unremedied for a period of ten days
after notice thereof shall have been given to the Borrower by the Administrative
Agent (or, if (a) such default is capable of being remedied within 30 days
(commencing on the first day following such ten-day period) and (b) the Borrower
or the Guarantor is actively seeking to remedy the same during such period, such
default shall continue unremedied for at least 35 days after such notice to the
Borrower).

 

SECTION 8.1.4. Default on Other Indebtedness. The Borrower or the Guarantor
shall fail to pay any Indebtedness that is outstanding in a principal amount of
at least $50,000,000 (or the equivalent in other currencies) in the aggregate
(but excluding Indebtedness hereunder) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or any other event shall occur or condition shall exist under any agreement or
instrument evidencing, securing or relating to any such Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to cause or permit
the holder or holders of such Indebtedness to cause such Indebtedness to become
due and payable prior to its scheduled maturity; or any such Indebtedness shall
be declared to be due and payable or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption or by voluntary
agreement), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness is required to be made, in each case prior to the
scheduled maturity thereof. For purposes of determining Indebtedness for any
Hedging Instrument, the principal amount of the obligations under any such
instrument at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or the Guarantor would be required to
pay if such instrument were terminated at such time.

 

SECTION 8.1.5. Bankruptcy, Insolvency, etc. The Borrower or the Guarantor shall:

 

 

a.

generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;

 



 

 

30

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

 

b.

apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for it or any of its property, or make a general
assignment for the benefit of creditors;

 

 

c.

in the absence of such application, consent or acquiescence, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for it or for a substantial part of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 30 days, provided
that in the case of such an event in respect of the Borrower or the Guarantor,
the Borrower hereby expressly authorizes the Administrative Agent and each
Lender to appear in any court conducting any relevant proceeding during such
30-day period to preserve, protect and defend their respective rights under the
Loan Documents;

 

 

d.

permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower, and, if any such case or proceeding is not commenced by the Borrower,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or shall result in the entry of an order for relief or shall remain for 30 days
undismissed, provided that in the case of such an event in respect of the
Borrower or the Guarantor, the Borrower hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any such
case or proceeding during such 30-day period to preserve, protect and defend
their respective rights under the Loan Documents; or

 

 

e.

take any corporate action authorizing, or in furtherance of, any of the
foregoing.

 

SECTION 8.2. Action if Bankruptcy. If any Event of Default described in clauses
(b) through (d) of Section 8.1.5 shall occur with respect to the Borrower, the
Commitment (if not theretofore terminated) shall automatically terminate and the
outstanding principal amount of the Loan and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.

 

SECTION 8.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.5
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders, shall by notice to the Borrower declare the outstanding
principal amount of the Loan and other Obligations to be immediately due and
payable and/or the Commitment (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of the Loan and other Obligations shall be and
become immediately due and payable, without further notice, demand or
presentment.

 

ARTICLE IX

 

PREPAYMENT EVENTS

SECTION 9.1. Listing of Prepayment Events. Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.

 



 

 

31

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

SECTION 9.1.1. Change in Ownership. The Guarantor ceases to own beneficially
directly or indirectly at least 51% of the issued stock carrying voting rights
of the Borrower.

 

SECTION 9.1.2. Total Loss. The Vessel is or becomes a Total Loss and the period
of one hundred eighty days from such Total Loss has elapsed. “Total Loss” for
these purposes shall mean an actual, constructive, agreed, compromised or
arranged total loss of the Vessel or a requisition for title or other compulsory
acquisition of the Vessel otherwise than by requisition for hire.

 

SECTION 9.1.3. Unenforceability. Any Loan Document shall cease to be the legally
valid, binding and enforceable obligation of the Borrower (in each case, other
than with respect to provisions of any Loan Document (i) identified as
unenforceable in the form of the opinion of the Borrower’s counsel set forth as
Exhibit D-1 or (ii) that a court of competent jurisdiction has determined are
not material) and such event shall continue unremedied for 15 days after notice
thereof has been given to the Borrower by the Administrative Agent.

 

SECTION 9.1.4. Approvals. Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or (as the
case may be) the Guarantor to conduct its business shall be revoked, withdrawn
or otherwise cease to be in full force and effect, unless the same would not
have a Material Adverse Effect.

 

 

SECTION 9.1.5. Non-Performance of Certain Covenants and

                             Obligations. The Guarantor shall default in the due
performance and observance of any of the financial covenants set forth in the
Guarantee.

 

SECTION 9.1.6. Judgments. Any judgment or order for the payment of money in
excess of $25,000,000 in the case of the Borrower and $50,000,000 in the case of
the Guarantor shall be rendered against the Borrower or Guarantor by a court of
competent jurisdiction and the Borrower or Guarantor shall have failed to
satisfy such judgment and either:

 

 

a.

enforcement proceedings in respect of any material assets of the Borrower or
Guarantor shall have been commenced by any creditor upon such judgment or order
and shall not have been stayed or enjoined within five Business Days after the
commencement of such enforcement proceedings; or

 

 

b.

there shall be any period of 10 consecutive Business Days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

 

SECTION 9.1.7. Condemnation, etc. The Vessel shall be condemned or otherwise
taken under color of law and the same shall continue unremedied for at least 20
days, unless such condemnation or other taking would not have a Material Adverse
Effect.

SECTION 9.1.8. Arrest. The Vessel shall be arrested and the same shall continue
unremedied for at least 20 days, unless such arrest would not have a Material
Adverse Effect.

 



 

 

32

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

SECTION 9.1.9. Consolidation or Merger of Guarantor. The Guarantor consolidates
with or merges with or into, or conveys, transfers or leases its properties and
assets substantially as an entirety to any Person and (other than in the case of
a merger or consolidation where the Guarantor is the surviving entity) the
surviving or successor Person or transferee Person does not by way of operation
of law or otherwise assume all the obligations of the Guarantor under the
Guarantee. 

 

SECTION 9.1.10. Sale/Disposal of Vessel. The Vessel is sold to a company which
is not the Guarantor or any other Subsidiary of the Guarantor (other than for
the purpose of a lease back to the Guarantor or any other Subsidiary of the
Guarantor).

 

SECTION 9.1.11. Delayed Delivery of the Vessel. If within 15 days after the
Closing Date the Loan has not been utilized to pay for the delivery of the
Vessel.

 

Notwithstanding anything else contained in this Agreement, if, prior to delivery
of the Vessel, the Borrower makes a Mandatory Prepayment pursuant to Section 9.2
or a voluntary prepayment pursuant to Section 3.2(a) and the Vessel is delivered
prior to the Commitment Termination Date, the Borrower shall be entitled to make
an additional Loan Request prior to the Commitment Termination Date as if the
funds had not been previously advanced. Payment of the Loan made pursuant to
this Section shall be without premium or penalty, except as may be required by
Section 4.4.

 

SECTION 9.2. Mandatory Prepayment. If any Prepayment Event shall occur and be
continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall, by notice to the Borrower, require the Borrower to prepay in
full on the date of such notice all principal of and interest on the Loan and
all other Obligations (and, in such event, the Borrower agrees to so pay the
full unpaid amount of the Loan and all accrued and unpaid interest thereon and
all other Obligations).

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

SECTION 10.1. Actions. Each Lender hereby appoints KfW IPEX-Bank GmbH, as its
agent under and for purposes of this Agreement and each other Loan Document.
Each Lender authorizes the Administrative Agent to act on behalf of such Lender
under this Agreement and each other Loan Document and, in the absence of other
written instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section 10.1 or as
otherwise advised by counsel), to exercise such powers hereunder and thereunder
as are specifically delegated to or required of the Administrative Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. The Administrative Agent shall not be obliged to act on the
instructions of any Lender or the Required Lenders if to do so would, in the
opinion of the Administrative Agent, be contrary to any provision of this
Agreement of any Loan Document or to any law, or would expose the Administrative
Agent to any actual or potential liability to any third party.

 

 

33

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

SECTION 10.2. Indemnity. Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) the Administrative Agent, pro rata
according to such Lender’s Percentage, from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and disbursements of counsel) that be incurred by or asserted or
awarded against, the Administrative Agent in any way relating to or arising out
of this Agreement and any other Loan Document or any action taken or omitted by
the Administrative Agent under this Agreement or any other Loan Document;
provided that no Lender shall be liable for the payment of any portion of such
claims, damages, losses, liabilities and expenses which have resulted from the
Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any such indemnified
costs, this Section applies whether any such investigation, litigation or
proceeding is brought by the Administrative Agent, any Lender or a third party.
The Administrative Agent shall not be required to take any action hereunder or
under any other Loan Document, or to prosecute or defend any suit in respect of
this Agreement or any other Loan Document, unless it is expressly required to do
so under this Agreement or is indemnified hereunder to its satisfaction. If any
indemnity in favor of the Administrative Agent shall be or become, in the
Administrative Agent’s determination, inadequate, the Administrative Agent may
call for additional indemnification from the Lenders and cease to do the acts
indemnified against hereunder until such additional indemnity is given.

 

SECTION 10.3. Funding Reliance, etc. Each Lender shall notify the Administrative
Agent by 4:00 p.m., Frankfurt time, one day prior to the advance of the Loan if
it is not able to fund the following day. Unless the Administrative Agent shall
have been notified by telephone, confirmed in writing, by any Lender by 4:00
p.m., Frankfurt time, on the day prior to the advance of the Loan that such
Lender will not make available the amount which would constitute its Percentage
of the Loan on the date specified therefor, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent and,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If and to the extent that such Lender shall not have made such amount
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date the
Administrative Agent made such amount available to the Borrower to the date such
amount is repaid to the Administrative Agent, at the interest rate applicable at
the time to the Loan.

SECTION 10.4. Exculpation. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence. Without limitation of the generality of the
foregoing, the Administrative Agent (i) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts

 



 

 

34

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it and in accordance with the advice of such counsel,
accountants or experts, (ii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement, (iii) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or Prepayment Event or to inspect the property (including
the books and records) of the Borrower, (iv) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto, (v) shall incur no liability under or in respect of
this Agreement by action upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier) believed by it to be genuine
and signed or sent by the proper party or parties, and (vi) shall have no
responsibility to the Borrower, the Guarantor or any Lender on account of (A)
the failure of a Lender, the Borrower or the Guarantor to perform any of its
obligations under this Agreement or any Loan Document; (B) the financial
condition of the Borrower or the Guarantor; (C) the completeness or accuracy of
any statements, representations or warranties made in or pursuant to this
Agreement or any Loan Document, or in or pursuant to any document delivered
pursuant to or in connection with this Agreement or any Loan Document; or (D)
the negotiation, execution, effectiveness, genuineness, validity,
enforceability, admissibility in evidence or sufficiency of this Agreement or
any Loan Document or of any document executed or delivered pursuant to or in
connection with any Loan Document.

SECTION 10.5. Successor. The Administrative Agent may resign as such at any time
upon at least 30 days’ prior notice to the Borrower and all Lenders, provided
that any such resignation shall not become effective until a successor
Administrative Agent has been appointed as provided in this Section 10.5 and
such successor Administrative Agent has accepted such appointment. If the
Administrative Agent at any time shall resign, the Required Lenders shall,
subject to the immediately preceding proviso and subject to the consent of the
Borrower (such consent not to be unreasonably withheld), appoint another Lender
as a successor to the Administrative Agent which shall thereupon become such
Administrative Agent’s successor hereunder (provided that the Required Lenders
shall, subject to the consent of the Borrower unless an Event or Default or a
Prepayment Event shall have occurred and be continuing (such consent not to be
unreasonably withheld or delayed) offer to each of the other Lenders in turn, in
the order of their respective Percentages of the Loan, the right to become
successor Administrative Agent). If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the Administrative Agent’s giving notice of
resignation, then the Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be one of the Lenders or a
commercial banking institution having a combined capital and surplus of at least
$500,000,000 (or the equivalent in other currencies), subject, in each case, to
the consent of the Borrower (such consent not to be unreasonably withheld). Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall be
entitled to receive from the resigning Administrative Agent such documents of
transfer and assignment as such successor Administrative Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the resigning Administrative Agent, and the
resigning Administrative

 



 

 

35

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

Agent shall be discharged from its duties and obligations under this Agreement.
After any resigning Administrative Agent’s resignation hereunder as the
Administrative Agent, the provisions of:

(a) this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement;
and

 

(b)

Section 11.3 and Section 11.4 shall continue to inure to its benefit.

If a Lender acting as the Administrative Agent assigns its Loan to one of its
Affiliates, such Administrative Agent may, subject to the consent of the
Borrower (such consent not to be unreasonably withheld or delayed) assign its
rights and obligations as Administrative Agent to such Affiliate.

SECTION 10.6. Loans by the Administrative Agent. The Administrative Agent shall
have the same rights and powers with respect to the Loan made by it or any of
its Affiliates. The Administrative Agent and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with the
Borrower or any Affiliate of the Borrower as if the Administrative Agent were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders. The Administrative Agent shall have no duty to disclose
information obtained or received by it or any of its Affiliates relating to the
Borrower or its Subsidiaries to the extent such information was obtained or
received in any capacity other than as the Administrative Agent.

SECTION 10.7. Credit Decisions. Each Lender acknowledges that it has,
independently of the Administrative Agent and each other Lender, and based on
such Lender’s review of the financial information of the Borrower, this
Agreement, the other Loan Documents (the terms and provisions of which being
satisfactory to such Lender) and such other documents, information and
investigations as such Lender has deemed appropriate, made its own credit
decision to extend its Commitment. Each Lender also acknowledges that it will,
independently of the Administrative Agent and each other Lender, and based on
such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under this Agreement or any other Loan Document.

SECTION 10.8. Copies, etc. The Administrative Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to the
Administrative Agent by the Borrower pursuant to the terms of this Agreement
(unless concurrently delivered to the Lenders by the Borrower). The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from the Borrower for distribution to the Lenders by the
Administrative Agent in accordance with the terms of this Agreement.

SECTION 10.9. The Administrative Agent’s Rights. The Administrative Agent may
(i) assume that all representations or warranties made or deemed repeated by the
Borrower or the Guarantor in or pursuant to this Agreement or any Loan Document
are true and complete, unless, in its capacity as the Administrative Agent, it
has acquired actual knowledge to the

 



 

 

36

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

contrary, (ii) assume that no Default has occurred unless, in its capacity as
the Administrative Agent, it has acquired actual knowledge to the contrary,(iii)
rely on any document or notice believed by it to be genuine, (iv) rely as to
legal or other professional matters on opinions and statements of any legal or
other professional advisers selected or approved by it, (v) rely as to any
factual matters which might reasonably be expected to be within the knowledge of
the Borrower or the Guarantor on a certificate signed by or on behalf of the
Borrower or the Guarantor and (vi) refrain from exercising any right, power,
discretion or remedy unless and until instructed to exercise that right, power,
discretion or remedy and as to the manner of its exercise by the Lenders (or,
where applicable, by the Required Lenders) and unless and until the
Administrative Agent has received from the Lenders any payment which the
Administrative Agent may require on account of, or any security which the
Administrative Agent may require for, any costs, claims, expenses (including
legal and other professional fees) and liabilities which it considers it may
incur or sustain in complying with those instructions.

SECTION 10.10. The Administrative Agent’s Duties. The Administrative Agent shall
(i) if requested in writing to do so by a Lender, make enquiry and advise the
Lenders as to the performance or observance of any of the provisions of this
Agreement or any Loan Document by the Borrower or the Guarantor or as to the
existence of an Event of Default and (ii) inform the Lenders promptly of any
Event of Default of which the Administrative Agent has actual knowledge.

The Administrative Agent shall not be deemed to have actual knowledge of the
falsehood or incompleteness of any representation or warranty made or deemed
repeated by the Borrower or the Guarantor or actual knowledge of the occurrence
of any Default unless a Lender, the Borrower or the Guarantor shall have given
written notice thereof to the Administrative Agent in its capacity as the
Administrative Agent. Any information acquired by the Administrative Agent other
than specifically in its capacity as the Administrative Agent shall not be
deemed to be information acquired by the Administrative Agent in its capacity as
the Administrative Agent.

 

The Administrative Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
the Guarantor or with the Borrower’s or the Guarantor’s subsidiaries or
associated companies or with a Lender as if it were not the Administrative
Agent.

SECTION 10.11. Employment of Agents. In performing its duties and exercising its
rights, powers, discretions and remedies under or pursuant to this Agreement or
the Loan Documents, the Administrative Agent shall be entitled to employ and pay
agents to do anything which the Administrative Agent is empowered to do under or
pursuant to this Agreement or the Loan Documents (including the receipt of money
and documents and the payment of money) and to act or refrain from taking action
in reliance on the opinion of, or advice or information obtained from, any
lawyer, banker, broker, accountant, valuer or any other person believed by the
Administrative Agent in good faith to be competent to give such opinion, advice
or information.

SECTION 10.12. Distribution of Payments. The Administrative Agent shall pay
promptly to the order of each Lender that Lender’s Percentage Share of every sum
of money received by the Administrative Agent pursuant to this Agreement or the
Loan Documents (with

 



 

 

37

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

the exception of any amounts payable pursuant to Section 3 of the Guarantee
and/or any Fee Letter and any amounts which, by the terms of this Agreement or
the Loan Documents, are paid to the Administrative Agent for the account of the
Administrative Agent alone or specifically for the account of one or more
Lenders) and until so paid such amount shall be held by the Administrative Agent
on trust absolutely for that Lender.

SECTION 10.13. Reimbursement. The Administrative Agent shall have no liability
to pay any sum to a Lender until it has itself received payment of that sum. If,
however, the Administrative Agent does pay any sum to a Lender on account of any
amount prospectively due to that Lender pursuant to Section 10.13 before it has
itself received payment of that amount, and the Administrative Agent does not in
fact receive payment within five (5) Business Days after the date on which that
payment was required to be made by the terms of this Agreement or the Loan
Documents, that Lender will, on demand by the Administrative Agent, refund to
the Administrative Agent an amount equal to the amount received by it, together
with an amount sufficient to reimburse the Administrative Agent for any amount
which the Administrative Agent may certify that it has been required to pay by
way of interest on money borrowed to fund the amount in question during the
period beginning on the date on which that amount was required to be paid by the
terms of this Agreement or the Loan Documents and ending on the date on which
the Administrative Agent receives reimbursement.

SECTION 10.14. Instructions. Where the Administrative Agent is authorized or
directed to act or refrain from acting in accordance with the instructions of
the Lenders or of the Required Lenders each of the Lenders shall provide the
Administrative Agent with instructions within three (3) Business Days of the
Administrative Agent’s request (which request may be made orally or in writing).
If a Lender does not provide the Administrative Agent with instructions within
that period, that Lender shall be bound by the decision of the Administrative
Agent. Nothing in this Section 10.15 shall limit the right of the Administrative
Agent to take, or refrain from taking, any action without obtaining the
instructions of the Lenders or the Required Lenders if the Administrative Agent
in its discretion considers it necessary or appropriate to take, or refrain from
taking, such action in order to preserve the rights of the Lenders under or in
connection with this Agreement or the Loan Documents. In that event, the
Administrative Agent will notify the Lenders of the action taken by it as soon
as reasonably practicable, and the Lenders agree to ratify any action taken by
the Administrative Agent pursuant to this Section 10.15.

SECTION 10.15. Payments. All amounts payable to a Lender under this Section
10.16 shall be paid to such account at such bank as that Lender may from time to
time direct in writing to the Administrative Agent.

SECTION 10.16. “Know your customer” Checks. Each Lender shall promptly upon the
request of the Administrative Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself) in order for the Administrative Agent to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in this Agreement or the Loan Documents.

 



 

 

38

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

SECTION 10.17. No Fiduciary Relationship. Except as provided in Section 10.13,
the Administrative Agent shall not have any fiduciary relationship with or be
deemed to be a trustee of or for any other person and nothing contained in this
Agreement or any Loan Document shall constitute a partnership between any two or
more Lenders or between the Administrative Agent and any other person.

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

SECTION 11.1. Waivers, Amendments, etc. The provisions of this Agreement and of
each other Loan Document may from time to time be amended, modified or waived,
if such amendment, modification or waiver is in writing and consented to by the
Borrower and the Required Lenders; provided that no such amendment, modification
or waiver which would:

 

a.

modify any requirement hereunder that any particular action be taken by all the
Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;

 

b.

modify this Section 11.1 or change the definition of “Required Lenders” shall be
made without the consent of each Lender;

 

c.

increase the Commitment of any Lender shall be made without the consent of such
Lender;

 

d.

reduce any fees described in Article III payable to any Lender shall be made
without the consent of such Lender;

 

e.

extend the Commitment Termination Date of any Lender shall be made without the
consent of such Lender;

 

f.

extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on the Loan (or reduce the principal
amount of or rate of interest on the Loan) owed to any Lender shall be made
without the consent of such Lender; or

 

g.

affect adversely the interests, rights or obligations of the Administrative
Agent in its capacity as such shall be made without consent of the
Administrative Agent.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by the Administrative Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder. The

 



 

 

39

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

Lenders hereby agree, at any time and from time to time that the Citibank Credit
Agreement is amended prior to the Closing Date, to negotiate in good faith to
amend this Agreement to conform any representations, warranties, covenants or
events of default in this Agreement to the amendments made to any substantively
comparable provisions in the Citibank Credit Agreement.

SECTION 11.2. Notices. All notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in writing
or by facsimile and addressed, delivered or transmitted to such party at its
address, or facsimile number set forth below its signature hereto or set forth
in the Lender Assignment Agreement or at such other address, or facsimile number
as may be designated by such party in a notice to the other parties. Any notice,
if mailed and properly addressed with postage prepaid or if properly addressed
and sent by pre-paid courier service, shall be deemed given when received; any
notice, if transmitted by facsimile, shall be deemed given when transmitted
provided it is received in legible form.

SECTION 11.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent and of local counsel, if any, who may be retained by counsel to the
Administrative Agent) in connection with any amendments, waivers, consents,
supplements or other modifications to, this Agreement or any other Loan Document
as may from time to time hereafter be required, whether or not the transactions
contemplated hereby are consummated. In addition, the Borrower agrees to pay
reasonable fees and out of pocket expenses of counsel to the Administrative
Agent in connection with the funding under this Agreement. The Borrower further
agrees to pay, and to save the Administrative Agent and the Lenders harmless
from all liability for, any stamp, recording, documentary or other similar taxes
arising from the execution, delivery or enforcement of this Agreement or the
borrowing hereunder or any other Loan Documents. The Borrower also agrees to
reimburse the Administrative Agent and each Lender upon demand for all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
legal expenses) incurred by the Administrative Agent or such Lender in
connection with (x) the negotiation of any restructuring or “work-out”, whether
or not consummated, of any Obligations and (y) the enforcement of any
Obligations.

SECTION 11.4. Indemnification. In consideration of the execution and delivery of
this Agreement by each Lender and the extension of the Commitments, the Borrower
hereby indemnifies and holds harmless the Administrative Agent, each Lender and
each of their respective Affiliates and their respective officers, advisors,
directors and employees (collectively, the “Indemnified Parties”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful

 



 

 

40

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, any of its directors, security holders or creditors, an Indemnified
Party or any other person or an Indemnified Party is otherwise a party thereto.
Each Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 11.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim (provided, that the Borrower shall
reimburse such indemnified party for its reasonable out-of-pocket expenses
incurred pursuant hereto) and (d) at the Borrower’s request, permit the Borrower
to assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed). Notwithstanding the Borrower’s election
to assume the defense of such action, the Indemnified Party shall have the right
to employ separate counsel and to participate in the defense of such action and
the Borrower shall bear the fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the Borrower to represent the Indemnified Party
would present such counsel with an actual or potential conflict of interest,
(ii) the actual or potential defendants in, or targets of, any such action
include both the Borrower and the Indemnified Party and the Indemnified Party
shall have concluded that there may be legal defenses available to it which are
different from or additional to those available to the Borrower and determined
that it is necessary to employ separate counsel in order to pursue such defenses
(in which case the Borrower shall not have the right to assume the defense of
such action on the Indemnified Party’s behalf), (iii) the Borrower shall not
have employed counsel reasonably acceptable to the Indemnified Party to
represent the Indemnified Party within a reasonable time after notice of the
institution of such action, or (iv) the Borrower authorizes the Indemnified
Party to employ separate counsel at the Borrower’s expense. The Borrower
acknowledges that none of the Indemnified Parties shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to the Borrower or
any of its security holders or creditors for or in connection with the
transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnified Party’s gross
negligence or willful misconduct. In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without

 



 

 

41

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

limitation, any loss of profits, business or anticipated savings). If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

SECTION 11.5. Survival. The obligations of the Borrower under Sections 4.3, 4.4,
4.5, 4.6, 4.7, 11.3 and 11.4 and the obligations of the Lenders under Section
10.1, shall in each case survive any termination of this Agreement and the
payment in full of all Obligations. The representations and warranties made by
the Borrower in this Agreement and in each other Loan Document shall survive the
execution and delivery of this Agreement and each such other Loan Document.

SECTION 11.6. Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

SECTION 11.7. Headings. The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

SECTION 11.8. Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be deemed to be an original and all of which shall constitute together but one
and the same agreement. This Agreement shall become effective when counterparts
hereof executed on behalf of the Borrower and each Lender (or notice thereof
satisfactory to the Administrative Agent and the Borrower) shall have been
received by the Administrative Agent and the Borrower (or, in the case of any
Lender, receipt of signature pages transmitted by facsimile) and notice thereof
shall have been given by the Administrative Agent to the Borrower and each
Lender.

SECTION 11.9. Third Party Rights. Notwithstanding the provisions of the
Contracts (Rights of Third Parties) Act 1999, no term of this Agreement is
enforceable by a person who is not a party to it other than a Lender.

SECTION 11.10. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:

 

a.

except to the extent permitted under Section 7.2.5, the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender; and

 

b.

the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.

 



 

 

42

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan. Each
Lender may assign, or sell participations in, its Loan to one or more other
Persons in accordance with this Section 11.11.

SECTION 11.11.1. Assignments i) KfW, (A) with the written consent of the
Borrower (which consent shall not be unreasonably delayed or withheld but which
consent shall be deemed to have been given in the absence of a written notice
delivered by the Borrower to KfW, on or before the fifth Business Day after
receipt by the Borrower of KfW’s request for consent, stating, in reasonable
detail, the reasons why the Borrower proposes to withhold such consent) may at
any time (and from time to time) assign and delegate to one or more commercial
banks or other financial institutions, when taken together with participations
sold by KfW pursuant to Section 11.11.2, up to 50.0% of the aggregate principal
amount of the Loan or the total aggregate Commitments and (B) after having
assigned or delegated, when taken together with participations sold by KfW
pursuant to Section 11.11.2, 50.0% of the Loan or total aggregate Commitments
(pursuant to the foregoing clause (A) and/or Section 11.11.2, with the written
consent of the Borrower (which consent may be withheld at the discretion of the
Borrower) may at any time assign and delegate to one or more commercial banks or
other financial institutions all or any fraction of KfW’s remaining Loan or
Commitment.

(ii) Any Lender (other than KfW) with the written consents of the Borrower and
the Administrative Agent (which consents shall not be unreasonably delayed or
withheld and which consent, in the case of the Borrower, shall be deemed to have
been given in the absence of a written notice delivered by the Borrower to the
Administrative Agent, on or before the fifth Business Day after receipt by the
Borrower of such Lender’s request for consent, stating, in reasonable detail,
the reasons why the Borrower proposes to withhold such consent) may at any time
(and from time to time) assign and delegate to one or more commercial banks or
other financial institutions all or any fraction of such Lender’s Loan; provided
that any Affiliate of KfW shall be subject to the provisions of Section
11.11.1(i) and 11.11.2(f) as if such Affiliate were KfW.

(iii) Any Lender, with notice to the Borrower and the Administrative Agent, and,
notwithstanding the foregoing clauses (i) and (ii), without the consent of the
Borrower or the Administrative Agent, may assign and delegate (A) to any of its
Affiliates or (B) following the occurrence and during the continuance of an
Event of Default or a Prepayment Event, to any other Person, in either case, all
or any fraction of such Lender’s Loan.

(iv) Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Administrative Agent) assign and pledge
all or any portion of its Loan to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the F.R.S. Board and any Operating Circular
issued by such Federal Reserve Bank all or any fraction of such Lender’s Loan;

(v) No Lender may (notwithstanding the foregoing clauses) assign or transfer any
of its rights under this Agreement unless it has given prior written
notification of the transfer to Hermes and has obtained a prior written consent
from Hermes.

 



 

 

43

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

(vi) Nothing in this Section 11.11.1 shall prejudice the right of the Lender to
assign its rights under this Agreement to Hermes, if such assignment is required
to be made by that Lender to Hermes in accordance with the Hermes Insurance
Policy.

Each Person described in the foregoing clauses as being the Person to whom such
assignment and delegation is to be made, is hereinafter referred to as an
“Assignee Lender”. Assignments in a minimum aggregate amount of $25,000,000 (or,
if less, all of such Lender’s Loan and Commitment) (which assignment and
delegation shall be of a constant, and not a varying, percentage of such
Lender’s Loan) are permitted; provided that the Borrower and the Administrative
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned and delegated to an Assignee Lender
until:

 

a.

written notice of such assignment and delegation, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Administrative Agent by
such Lender and such Assignee Lender;

 

b.

such Assignee Lender shall have executed and delivered to the Borrower and the
Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and

 

c.

the processing fees described below shall have been paid.

From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned and delegated by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment. In no event shall the Borrower
be required to pay to any Assignee Lender at the time of the relevant assignment
any amount under Sections 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the
amount which it would have been required to pay had no such assignment been
made. Such assignor Lender or such Assignee Lender must also pay a processing
fee to the Administrative Agent upon delivery of any Lender Assignment Agreement
in the amount of $2,000 (and shall also reimburse the Administrative Agent for
any reasonable out-of-pocket costs, including reasonable attorneys’ fees and
expenses, incurred in connection with the assignment).

SECTION 11.11.2. Participations. Any Lender may at any time sell to one or more
commercial banks or other financial institutions (each of such commercial banks
and other financial institutions being herein called a “Participant”)
participating interests in its Loan; provided that:

 

a.

no participation contemplated in this Section 11.11.2 shall relieve such Lender
from its obligations hereunder;

 



 

 

44

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

 

b.

such Lender shall remain solely responsible for the performance of its
obligations hereunder;

 

c.

the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

 

d.

no Participant, unless such Participant is an Affiliate of such Lender, shall be
entitled to require such Lender to take or refrain from taking any action
hereunder or under any other Loan Document, except that such Lender may agree
with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clauses (b) through (f) of
Section 11.1;

 

e.

the Borrower shall not be required to pay any amount under Sections 4.3, 4.4,
4.5, 4.6 and 4.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold; and

 

f.

KfW may not sell participating interests pursuant to this Section 11.11.2
aggregating, when taken together with Loans and/or Commitments sold by KfW
pursuant to Section 11.11.1, more than 50.0% of the aggregate principal amount
of the Loan without the written consent of the Borrower (which consent shall not
be required following the occurrence and during the continuance of an Event of
Default or a Prepayment Event).

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered a
Lender.

SECTION 11.12. Other Transactions. Nothing contained herein shall preclude the
Administrative Agent or any Lender from engaging in any transaction, in addition
to those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person

SECTION 11.13. Hermes Insurance Policy.

SECTION 11.13.1. Terms of Hermes Insurance Policy

 

(a)

95% cover of the Loan.

 

(b)

The Hermes Fee will not exceed 2.3% of the Loan as advanced on the Closing Date.

 

(c)

The parties have entered into this Agreement on the basis that the Hermes
Insurance Policy shall contain the following terms and should such terms not be
included within the Hermes Insurance Policy, then the Borrower may cancel the
Commitment(s):

 



 

 

45

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

 

(i)

EUR 2,436,940 of Hermes Fee (“First Fee”) will be payable to Hermes on demand
following the issue of the Hermes Insurance Policy;

 

(ii)

2.3% of the Loan as advanced on the Closing Date less the First Fee (“Second
Fee’) will be payable to Hermes on the Closing Date;

 

(iii)

if the Commitments are cancelled in full by the Borrower or the Lender on or
prior to the Closing Date, Hermes shall be required to reimburse the Hermes
Agent the amount of the First Fee less an administration fee (such
administration fee to be no greater than 5% of the amount refunded but in any
event not exceeding EUR 2,500); and

 

(iv)

if, after the Closing Date, the Borrower prepays all or part of the Loan in
accordance with this Agreement, Hermes shall be required to reimburse the Hermes
Agent an amount equal to all or a corresponding proportion of the unexpired
portion of the Hermes Fee, having regard to the amount of the prepayment and the
remaining term of the Loan less an administration fee (such fee to be no greater
than 5% of the amount refunded but in any event not exceeding EUR 2,500).

SECTION 11.13.2. Obligations of the Borrower.

 

(a)

Provided that the Hermes Insurance Policy complies with Section 11.13.1, the
Borrower shall pay or cause the Guarantor to pay (a) the First Fee to the Hermes
Agent or Hermes on demand following the issue of the Hermes Insurance Policy and
(b) the Second Fee to the Hermes Agent or Hermes on the Closing Date. In each
case, if received by the Hermes Agent, the Hermes Agent shall pay such amount to
Hermes.

 

(b)

Provided that the Hermes Insurance Policy complies with Section 11.13.1, the
Borrower shall pay or cause the Guarantor to pay to the Hermes Agent or Hermes
an issue fee of EUR 12,500 for the issue of the Hermes Insurance Policy on
demand following issue of the Hermes Insurance Policy.

SECTION 11.13.3. Obligations of the Hermes Agent.

 

(a)

Promptly upon receipt of the Hermes Insurance Policy from Hermes, the Hermes
Agent shall (subject to any confidentiality undertakings given to Hermes by the
Hermes Agent pursuant to the terms of the Hermes Insurance Policy) send a copy
thereof to the Borrower or the Guarantor.

 

(b)

The Hermes Agent shall perform such acts or provide such information, which are,
acting reasonably, within its power so to perform or so to provide, as required
by Hermes under the Hermes Insurance Policy as necessary to ensure that the
Lenders obtain the support of Hermes pursuant to the Hermes Insurance Policy.

 

(c)

The Hermes Agent shall:

 



 

 

46

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

 

(i)

make written requests to Hermes seeking a reimbursement of the Hermes Fee in the
circumstances described in Section 11.13.1(c)(iii) or (iv) promptly after the
relevant cancellation or prepayment and (subject to any confidentiality
undertakings given to Hermes by the Hermes Agent pursuant to the terms of the
Hermes Insurance Policy) provide a copy of the request to the Borrower;

 

(ii)

use its reasonable endeavours to maximize the amount of any reimbursement of the
Hermes Fee to which the Hermes Agent is entitled;

 

(iii)

pay to the Borrower the full amount of any reimbursement of the Hermes Fee that
the Hermes Agent receives from Hermes within two (2) Business Days of receipt
with same day value; and

 

(iv)

relay the good faith concerns of the Borrower to Hermes regarding the amount it
is required to pay to Hermes or the amount of any reimbursement to which the
Hermes Agent is entitled, it being agreed that the Hermes Agent’s obligation
shall be no greater than simply to pass on to Hermes the Borrower’s concerns.

SECTION 11.14. Law and Jurisdiction

SECTION 11.14.1. Governing Law. This Agreement shall in all respects be governed
by and interpreted in accordance with English Law.

SECTION 11.14.2. Jurisdiction. For the exclusive benefit of the Administrative
Agent and the Lenders, the parties to this Agreement irrevocably agree that the
courts of England are to have jurisdiction to settle any disputes which may
arise out of or in connection with this Agreement and that any proceedings may
be brought in those courts. The Borrower irrevocably waives any objection which
it may now or in the future have to the laying of the venue of any proceedings
in any court referred to in this Clause, and any claim that those proceedings
have been brought in an inconvenient or inappropriate forum.

SECTION 11.14.3. Alternative Jurisdiction. Nothing contained in this Clause
shall limit the right of the Administrative Agent or the Lenders to commence any
proceedings against the Borrower in any other court of competent jurisdiction
nor shall the commencement of any proceedings against the Borrower in one or
more jurisdictions preclude the commencement of any proceedings in any other
jurisdiction, whether concurrently or not.

SECTION 11.14.4. Service of Process. Without prejudice to the right of the
Administrative Agent or the Lenders to use any other method of service permitted
by law, the Borrower irrevocably agrees that any writ, notice, judgment or other
legal process shall be sufficiently served on it if addressed to it and left at
or sent by post to Celebrity Cruises, presently at Building 2, Aviator Park,
Station Road, Addlestone, Surrey KT15 2PG, Attention: EMEA Legal Director, with
a copy to Royal Caribbean Cruises Ltd., presently at 1050 Caribbean Way, Miami,
Florida 33132, Attention: General Counsel, and in that event shall be
conclusively deemed to have been served at the time of leaving or, if posted, at
9:00 am on the third Business Day after posting by prepaid first class
registered post.

 



 

 

47

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 



 

 

48

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Hull No. S-675 Credit
Agreement to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.

CELEBRITY SOLSTICE INC.,

as Borrower

By _/s/ James Shields_________________

Name: James Shields

Title: Senior Vice President and Treasurer

 

Address: 1050 Caribbean Way

Miami, Florida 33132

Facsimile No.: (305) 539-6400

Attention: Vice President of Treasury

With a copy to: General Counsel

 



 

 

 

 

 

--------------------------------------------------------------------------------

KFW IPEX-BANK GMBH,

as Hermes Agent, Administrative Agent and Lender

 

Commitment:

50% of the US Dollar Equivalent of 80% of the Contract Price of the Vessel, up
to EUR 206,000,000

By_/s/ Josef Schmid___________

Name: Josef Schmid
Title: Vice President

 

By _/s/ Andreas Treede_________
Name: Andreas Treede
Title: First Vice President

 

Address: Palmengartenstrasse 5-9
D-60325 Frankfurt am Main
Germany
Facsimile No.: 49 (69) 7431 3768;
Attention: Shipfinancing Department

 

With a copy to:
Facsimile No.: 49 (69) 7431 2944;
Attention: Credit Operations

 

 



 

[SIGNATURE PAGE TO HULL NO. S-675 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

BNP PARIBAS S.A.,

as Lender

 

Commitment:

50% of the US Dollar Equivalent of 80% of the Contract Price of the Vessel, up
to EUR 206,000,000

By_/s/ Jean Philippe Poirier_________

Name: Jean Philippe POIRIER
Title: Deputy Head of Export Finance Americas

 

By_/s/ Stefan Born_________

Name: Stefan BORN
Title: Senior Project Manager – Export Finance

 

For Administrative relations:

Global Structured Finance/Export Finance /Commercial Support & Loan
Implementation
37 Place du Marché Saint Honoré
ACI: CHDESA1
75031 Paris Cedex 01
France
Tel: 01 43 16 81 68/01 43 16 81 55
Fax: 01 43 16 81 84
Attention: Bernard AUMASSON or Martine CHATTEL

 

For payments, claims of fees, Interest:

BNP Paribas
LSI-BOCI-Crédits Acheteurs
150 rue du Fg poissonnière
75009 PARIS
France
Attention : Anne Marie BREGERAS or Hélène LAGRANGE
Tel: 01 40 14 30 81/01 40 14 59 44
Fax: 01 40 14 27 40/01 40 14 10 50

 

 

[SIGNATURE PAGE TO HULL NO. S-675 CREDIT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

Preliminary Repayment Schedule

 

 

US Dollars ($)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No.

 

Repayment Dates

Repayment

Loan Balance

 

 

 

 

 

 

 

 

 

 

1

 

6

months after Delivery

 

 

 

 

2

 

12

months after Delivery

 

 

 

 

3

 

18

months after Delivery

 

 

 

 

4

 

24

months after Delivery

 

 

 

 

5

 

30

months after Delivery

 

 

 

 

6

 

36

months after Delivery

 

 

 

 

7

 

42

months after Delivery

 

 

 

 

8

 

48

months after Delivery

 

 

 

 

9

 

54

months after Delivery

 

 

 

 

10

 

60

months after Delivery

 

 

 

 

11

 

66

months after Delivery

 

 

 

 

12

 

72

months after Delivery

 

 

 

 

13

 

78

months after Delivery

 

 

 

 

14

 

84

months after Delivery

 

 

 

 

15

 

90

months after Delivery

 

 

 

 

16

 

96

months after Delivery

 

 

 

 

17

 

102

months after Delivery

 

 

 

 

18

 

108

months after Delivery

 

 

 

 

19

 

114

months after Delivery

 

 

 

 

20

 

120

months after Delivery

 

 

 

 

21

 

126

months after Delivery

 

 

 

 

22

 

132

months after Delivery

 

 

 

 

23

 

138

months after Delivery

 

 

 

 

24

 

144

months after Delivery

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF LOAN REQUEST

 

KfW IPEX-Bank GmbH,

as Administrative Agent

Palmengartenstrasse 5-9

D-60325 Frankfurt am Main

Federal Republic of Germany

 

 

Attention:

[Name]

 

[Title]

 

HULL NO. S-675 – NOTICE OF DRAWDOWN

 

Gentlemen and Ladies:

 

This Loan Request is delivered to you pursuant to Section 2.2 of the Hull No.
S-675 Credit Agreement, dated as of August 7, 2008 (together with all
amendments, if any, from time to time made thereto, the “Agreement”), among
Celebrity Solstice Inc. (the “Borrower”), KfW IPEX-Bank GmbH as administrative
agent (in such capacity, the “Administrative Agent”), and as Hermes agent, and
KfW IPEX-Bank GmbH, BNP Paribas S.A. and the various other financial
institutions from time to time party thereto as Lenders. Unless otherwise
defined herein or the context otherwise requires, terms used herein have the
meanings provided in the Agreement.

 

The Borrower hereby requests that the Loan be made in the aggregate principal
amount of [US$          ] on ___________, 200__, which amount does not exceed
the US Dollar Equivalent of 80% of the Contract Price of the Vessel (as adjusted
from time to time in accordance with the Construction Contract). The US dollar
amount is based on the weighted average rate of exchange that the Guarantor has
agreed, either in the spot or forward currency markets, to pay its
counterparties for the purchase of the relevant amount of EUR with Dollars for
the payment of the final installment of the Contract Price. True and complete
copies of the counterparty confirmations evidencing the rates of exchange that
the Guarantor has agreed to pay its counterparties for the purchase of the
relevant amount of EUR with Dollars are attached.

 

 

Please wire transfer the proceeds of the Loan as follows:

 

[details to be provided]

 

The Borrower hereby acknowledges that, pursuant to Section 5.1.5 of the
Agreement, each of the delivery of this Loan Request and the acceptance by the
Borrower of the proceeds of the Loan requested hereby constitute a
representation and warranty by the Borrower that, on the date of such Loan
(before and after giving effect

 

B-1

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

thereto and to the application of the proceeds therefrom), all statements set
forth in Article VI of the Agreement are true and correct in all material
respects.

 

The Borrower agrees that if prior to the time of the borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Administrative Agent. Except
to the extent, if any, that prior to the time of the borrowing requested hereby
the Administrative Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such borrowing as if then made.

 

The Borrower has caused this Loan Request to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly Authorized
Officer this ___ day of ___________, 200__.

 

Celebrity Solstice Inc.

 

By: ________________________

Name:

 

Title:

 

B-2

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

EXHIBIT C

 

 

To

KfW IPEX-Bank GmbH,

 

as Lender, Hermes Agent

 

and Administrative Agent

 

Palmengartenstrasse 5-9

 

D-60325 Frankfurt am Main

 

Germany

 

 

BNP Paribas S.A., as Lender

 

Global Structured Finance/Export Finance/

 

Commercial Support & Loan Implementation

 

37 Place du Marché Saint Honoré

 

ACI: CHDESA1

 

75031 Paris Cedex 01

 

France

 

 

and each other Lender (if any)

 

[Insert date of execution]

 

Dear Sirs

 

We refer to the Hull No. S-675 Credit Agreement dated August 7, 2008 (the
“Agreement”) made among Celebrity Solstice Inc. (the “Borrower”), a wholly-owned
subsidiary of ourselves, Royal Caribbean Cruises Ltd. (the “Guarantor”), KfW
IPEX-Bank GmbH, , as Hermes agent (in such capacity, the “Hermes Agent”) and as
administrative agent (in such capacity, the “Administrative Agent”), and KfW
IPEX-Bank GmbH, BNP Paribas S.A. and the various other financial institutions
from time to time party thereto as lenders (the “Lenders”, and together with the
Hermes Agent and the Administrative Agent, the “Lender Parties”), pursuant to
which the Lenders have agreed to make available to the Borrower a loan facility
of up to the US Dollar Equivalent corresponding to EUR 412,000,000 upon the
terms and conditions therein contained. It is a condition of the availability of
the said loan facility that we issue this Letter of Guarantee in favour of the
Lender Parties.

 

In consideration of the Lenders making the said loan facility available to the
Borrower on the terms and conditions of the Agreement we hereby unconditionally
and irrevocably: (1) guarantee the due payment of all amounts payable by the
Borrower to each Lender Party under or in connection with the Agreement and (2)
undertake to pay to each Lender Party forthwith upon such Lender Party’s demand
from time to time any and all amounts which the Borrower shall now or in the
future be or become liable to pay to such Lender Party under the Agreement
whether by acceleration or otherwise and which the Borrower shall have failed to
pay within seven (7) days following receipt of written notice from the

 

C-1

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

Administrative Agent to the Borrower, with a copy to ourselves, that the
relevant amount(s) has become due and payable under the Agreement.

 

In the event that any Lender Party does not receive on the due date any sum due
under this Letter of Guarantee we shall pay to such Lender Party on demand
interest on such sum from and including the due date therefore to the date of
actual payment (as well after as before judgment) at the rate described in (but
without duplication to the Borrower’s obligation to pay default interest under)
Section 3.3.3. of the Agreement.

 

We unconditionally and irrevocably agree that, if any sums hereby guaranteed are
not recoverable on the basis of a guarantee or by reason of any purported
obligation of the Borrower, which would have been the subject of this Letter of
Guarantee had it been valid and enforceable, is not or ceases to be valid or
enforceable against the Borrower on any ground whatsoever (whether or not known
to any Lender Party), then we will, as a separate and independent stipulation
and as a primary obligor, pay to such Lender Party on demand an amount or
amounts equal to the amount or amounts which we would have been liable to pay
but for such irrecoverability or lack of validity or enforceability and will on
demand indemnify each Lender Party against any loss or liability suffered or
incurred by it as a result of such irrecoverability or lack of validity or
enforceability.

 

This Letter of Guarantee shall be held by each Lender Party as a continuing
obligation and shall not be satisfied by any intermediate payment or
satisfaction of any part of the moneys hereby guaranteed and shall be in
addition to any other security, right or remedy held by or available to it.

 

Our liability to each Lender Party under this Letter of Guarantee shall not be
discharged, impaired or otherwise affected by reason of any of the following
events or circumstances (regardless of whether any such events or circumstances
occur with or without our knowledge or consent):

 

 

(a)

any time, forbearance or other indulgence given or agreed by any Lender Party to
or with the Borrower in respect of any of its obligations under the Agreement;
or

 

 

(b)

any legal limitation, disability or incapacity relating to the Borrower; or

 

 

(c)

any invalidity, irregularity, unenforceability, imperfection or avoidance of or
any defect in any obligations of the Borrower under the Agreement or any
amendment to or variation thereof; or

 

 

(d)

any change in the name, constitution or otherwise of the Borrower or ourselves
or the merger or consolidation of the Borrower or ourselves with any other
corporate entity; or

 

C-2

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

 

(e)

the liquidation, bankruptcy or dissolution (or proceedings analogous thereto) of
the Borrower or the appointment of a receiver or administrative receiver or
administrator or trustee or similar officer of any of the assets of the Borrower
or the occurrence of any circumstances whatsoever affecting the Borrower’s
liability to discharge its obligations under the Agreement; or

 

 

(f)

any other act, matter or thing which might otherwise constitute a legal or
equitable discharge of any of our obligations under this Letter of Guarantee.

 

Until the moneys hereby guaranteed have been unconditionally and irrevocably
paid and discharged in full to the satisfaction of the Administrative Agent, we
shall not by virtue of any payment made hereunder on account of such moneys:

 

 

(a)

exercise any rights of subrogation, reimbursement or indemnity in relation to
any rights, security or moneys held or received or receivable by any Lender
Party; or

 

 

(b)

receive, claim or have the benefit of any security or indemnity from the
Borrower in respect of our obligations under this Letter of Guarantee; or

 

 

(c)

take any other step to enforce any right or remedy against the Borrower in
respect of our obligations under this Letter of Guarantee; or

 

 

(d)

claim any set-off or counterclaim against the Borrower or claim or prove in
competition with any Lender Party in any liquidation or bankruptcy (or
proceedings analogous thereto) of the Borrower.

 

Other than serving a notice on the Borrower (with a copy to ourselves) that an
amount has become due and payable under the Agreement (and seven (7) days
elapsing from the date of such notice) no Lender Party shall be obliged to take
any other action or proceedings against the Borrower before becoming entitled to
enforce this Letter of Guarantee.

 

We hereby undertake with each Lender Party that, if following a demand for
payment under this Letter of Guarantee we fail to make such payment within the
seven (7) day notice period referred to above, we will not, and we will procure
that none of our Subsidiaries will, thereafter without the prior written consent
of the Required Lenders:

 

 

(a)

demand or accept payment or repayment, in whole or in part from the Borrower of
any of the Subordinated Liabilities (as hereinafter defined); or

 

C-3

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

 

(b)

commence any proceedings against the Borrower or take any action for or in
respect of the recovery of any of the Subordinated Liabilities or any part
thereof (including, without limitation, any action or step with a view to
winding up the Borrower or the filing of any proof or claim in any bankruptcy of
the Borrower),

 

and for these purposes:

 

“Subordinated Liabilities” means any obligation for the payment or repayment of
money of the Borrower to ourselves or to any of our Subsidiaries.

 

All payments to be made by us or on our behalf to any Lender Party pursuant to
this Letter of Guarantee shall be made (a) without any set-off, counterclaim or
condition whatsoever and (b) free and clear of, and without deduction for or on
account of, any present or future Covered Taxes (as defined in the Agreement)
unless we are required by law or regulation to make such payment subject to any
Covered Taxes. In the event that any withholding or deduction from any payment
to be made by us hereunder is required in respect of any Covered Taxes pursuant
to any applicable law, rule or regulation, then we will:

 

 

(a)

pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

 

(b)

promptly forward to the applicable Lender Party an official receipt or other
documentation satisfactory to it evidencing such payment to such authority; and

 

 

(c)

pay to such Lender Party such additional amount or amounts as is necessary to
ensure that the net amount actually received by it will equal the full amount
which it would have received had no such withholding or deduction been required.

 

If, under any applicable law or regulation, and whether pursuant to a judgment
being made or registered against ourselves or for any other reason, any payment
under or in connection with this Letter of Guarantee is made or fails to be
satisfied in a currency (the “payment currency”) other than the currency in
which such payment is due under or in connection with this Letter of Guarantee
(the “contractual currency”), then to the extent that the amount of such payment
actually received by such Lender Party, when converted into the contractual
currency at the rate of exchange, falls short of the amount due under or in
connection with this Letter of Guarantee, we, as a separate and independent
obligation, shall indemnify and hold harmless such Lender Party against the
amount of such shortfall. For these purposes, “rate of exchange” means the rate
at which such Lender Party is able on or about the date of such payment to
purchase the contractual currency with the payment currency and shall take into
account the costs of exchange with respect thereto.

 

C-4

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

 

 

1)

Definitions. Unless otherwise defined, terms used herein have the meanings
provided in the Agreement.

 

“Accumulated Other Comprehensive Income (Loss)” means at any date the
Guarantor’s accumulated other comprehensive income (loss) on such date,
determined in accordance with GAAP.

“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.

“Capitalization” means, as at any date, the sum of (a) Net Debt on such date,
plus (b) Stockholders’ Equity on such date.

“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Guarantor or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Letter of Guarantee, the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Guarantor’s balance sheet prepared in
accordance with GAAP.

“Compliance Certificate” means a certificate evidencing the Guarantor’s
compliance with the financial covenants contained in this Letter of Guarantee,
such certificate to show reasonable detail and with appropriate calculations and
computations in all respects reasonably satisfactory to the Administrative
Agent.

“Existing Debt” means the obligations of the Guarantor or its Subsidiaries in
connection with the Bareboat Charterparty with respect to the vessel BRILLIANCE
OF THE SEAS dated July 5, 2002 between Halifax Leasing (September) Limited and
RCL (UK) LTD, and the replacement, extension, renewal or amendment of the
foregoing without increase in the amount or change in any direct or contingent
obligor of such obligations.

 

“Existing Principal Subsidiaries” means each Subsidiary of the Guarantor that is
a Principal Subsidiary on the date hereof.

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any annual fiscal reporting period of the Guarantor.

 

“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:

 

C-5

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

 

a.

net cash from operating activities (determined in accordance with GAAP) for such
period, as shown in the Guarantor’s consolidated statement of cash flow for such
period, to

 

b.

the sum of:

 

i.

dividends actually paid by the Guarantor during such period (including, without
limitation, dividends in respect of preferred stock of the Guarantor); plus

 

ii.

scheduled payments of principal of all debt less New Financings (determined in
accordance with GAAP, but in any event including Capitalized Lease Liabilities)
of the Guarantor and its Subsidiaries for such period.

“Government-related Obligations” means obligations of the Guarantor or any
Subsidiary of the Guarantor under, or Indebtedness incurred by the Guarantor or
any Subsidiary of the Guarantor to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Guarantor and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Guarantor or any Subsidiary of the Guarantor.

“Guarantor Vessel” means a passenger cruise vessel owned by the Guarantor or one
of its Subsidiaries.

“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all capitalized
leases) of the Guarantor and its Subsidiaries (determined on a consolidated
basis in accordance with GAAP) less the sum of (without duplication):

 

a.

all cash on hand of the Guarantor and its Subsidiaries; plus

 

b.

all Cash Equivalents.

“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.

“New Financings” means proceeds received after the date of the Agreement from:

 

a.

borrowed money (whether by loan or issuance and sale of debt securities),
including drawings under the Guarantor’s Credit Agreement dated as of March 27,
2003, as amended and restated as of June 29, 2007 (as further amended from time
to time) among the Borrower, Citibank, N.A., as administrative agent and the
various financial institutions party thereto and the Agreement, and

 

b.

the issuance and sale of equity securities.

 

C-6

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

“Principal Subsidiary” means any Subsidiary of the Guarantor that owns a
Guarantor Vessel.

 

“Stockholders’ Equity” means, as at any date, the Guarantor’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.

 

 

2)

Declarations and Undertakings.

 

 

a)

We hereby represent and warrant to each Lender Party that:

 

 

i)

we are a corporation validly organised and existing in good standing under the
laws of the Republic of Liberia;

 

 

ii)

we have full power and authority, and have taken all corporate action necessary
to enter into this Letter of Guarantee and perform our obligations hereunder;

 

 

iii)

the execution, delivery and performance by us of this Letter of Guarantee do
not:

 

 

(1)

contravene our articles of incorporation and by-laws;

 

 

(2)

contravene any law or governmental regulation of England, U.S.A. or the Republic
of Liberia, except to the extent that failure to comply with such law or
regulation, in each case, would not reasonably be expected to have a Material
Adverse Effect;

 

 

(3)

contravene any court decree or order binding on us or any of our property,
except as would not reasonably be expected to have a Material Adverse Effect;

 

 

(4)

contravene any contractual restriction binding on us or any of our property,
except to the extent that failure to comply with such restriction would not
reasonably be expected to have a Material Adverse Effect;

 

 

iv)

this Letter of Guarantee constitutes our legal, valid and binding obligation
enforceable against us in accordance with the terms hereof except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles;

 

C-7

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

 

v)

our obligations under this Letter of Guarantee rank at least pari passu in right
of payment and in all other respects with all our other unsecured unsubordinated
Indebtedness (as defined in the Agreement);

 

 

vi)

neither we nor any of our properties or revenues is entitled to any right of
immunity in the U.S.A. or England from suit, court jurisdiction, judgment,
attachment (whether before or after judgment), set-off or execution of a
judgment or from any other legal process or remedy relating to our obligations
hereunder (to the extent such suit, court jurisdiction, judgment, attachment,
set-off, execution, legal process or remedy would otherwise be permitted to
exist);

 

 

vii)

no filing, recording or registration and no payment of any stamp, registration
or similar tax is necessary under the laws of the U.S.A. or England to ensure
the legality, validity, enforceability, priority or admissibility in evidence of
this Letter of Guarantee;

 

 

viii)

we have not at the date hereof received any notice requiring any of our
Indebtedness (as defined in the Agreement) in excess of US$50,000,000 to be
prepaid (whether by redemption, purchase, offer to purchase or otherwise) prior
to its stated maturity;

 

 

ix)

the financial and other information (other than projections and other forward
looking information) furnished to the Administrative Agent in writing by or on
behalf of the Guarantor by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Letter of Guarantee, when
read together with all other financial and other information furnished to the
Administrative Agent, is, to the best knowledge and belief of the Guarantor,
true and correct in all material respects and contains no misstatement of a fact
of a material nature. All financial projections have been prepared in good faith
by the Guarantor based on assumptions believed by the Guarantor to be reasonable
at the time of delivery of such information (it being understood that such
projections are subject to significant contingencies and uncertainties, many of
which are beyond the Guarantor’s control, and no assurance can be given that
such projections will be realized). All financial and other information
furnished to the Administrative Agent in writing by or on behalf of the
Guarantor by its chief financial officer, treasurer or corporate controller
after the date of this Agreement shall have been prepared by the Guarantor in
good faith; and

 

 

x)

as of the date of this Letter of Guarantee, no payment to be made by the
Guarantor or the Borrower under any Loan Document to which it is a party is
subject to any withholding or like tax imposed by any Applicable Jurisdiction.

 

C-8

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.doc

 



 

--------------------------------------------------------------------------------

 

b)

We further undertake that as and from the date of this Letter of Guarantee and
until such time as the Loan to the Borrower has been paid in full to perform the
obligations set forth below:

 

 

i)

We will furnish, or cause to be furnished, to the Administrative Agent the
following financial statements and notices:

 

 

(1)

as soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, a copy of our report on
Form 10-Q (or any successor form) as filed by us with the Securities and
Exchange Commission for such Fiscal Quarter, containing our unaudited
consolidated financial statements for such Fiscal Quarter (including a balance
sheet and profit and loss statement) prepared in accordance with GAAP, subject
to normal year-end audit adjustments;

 

 

(2)

as soon as available and in any event within 120 days after the end of each
Fiscal Year, a copy of our annual report on Form 10-K (or any successor form) as
filed by us with the Securities and Exchange Commission for such Fiscal Year,
containing our audited consolidated financial statements for such Fiscal Year
prepared in accordance with GAAP (including a balance sheet and profit and loss
statement) and audited by PricewaterhouseCoopers LLC or another firm of
independent public accountants of similar standing; and

 

 

(3)

promptly after each of the statements delivered pursuant to the foregoing clause
(1) or (2) is delivered or deemed delivered, a Compliance Certificate as of the
last day of the relevant Fiscal Quarter or Fiscal Year.

 

Any information required to be furnished pursuant to paragraphs (1) and (2) of
this Section 2(b)(i) shall be deemed to have been furnished on the date on which
such information is posted on the Guarantor’s website on the Internet at
www.rclinvestor.com or shall be available on the SEC’s website on the Internet
at www.sec.gov; provided that the Guarantor shall have given the Administrative
Agent notice of such posting.

 

Each Lender shall be entitled to disclose to any “Assignee Lender” and/or
“Participant” (as each such expression is defined in the Agreement) such
information in respect of ourselves and our Subsidiaries as such Lender shall
consider appropriate provided that where such information has been given to such
Lender on the basis that it is to be treated by such Lender as confidential such
Lender shall only disclose such information to such Assignee Lender and/or
Participant if such Assignee Lender and/or Participant has first given its
assurance that it will also treat such information as confidential.

 

 

ii)

We will not permit our:

 

C-9

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

 

(1)

Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1;

 

 

(2)

Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of any
Fiscal Quarter; or

 

 

(3)

Stockholders’ Equity to be less than, as at the last day of any Fiscal Quarter,
the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net income of
the Borrower and its Subsidiaries for the period commencing on January 1, 2007
and ending on the last day of the Fiscal Quarter most recently ended (treated
for these purposes as a single accounting period, but in any event excluding any
Fiscal Quarters for which the Guarantor and its Subsidiaries have a consolidated
net loss).

 

 

iii)

We will not, and will not permit any of our Subsidiaries to, create, incur,
assume or suffer to exist any Lien (as defined in the Agreement) upon any
property, revenues or assets, whether now owned or hereafter acquired, except:

 

 

(1)

Liens on the vessel BRILLIANCE OF THE SEAS existing as of the Effective Date of
the Agreement and securing the Existing Debt (and any Lien on BRILLIANCE OF THE
SEAS securing any refinancing of the Existing Debt, so long as such Guarantor
Vessel was subject to a Lien securing the Indebtedness being refinanced
immediately prior to such refinancing);

 

(2)

Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Guarantor after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Guarantor or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Guarantor Vessel, owns a Guarantor Vessel free of any mortgage
Lien), which Liens were created solely for the purpose of securing Indebtedness
representing, or incurred to finance, refinance or refund, the cost (including
the cost of construction) of such assets, so long as (i) the acquisition of such
assets is not otherwise prohibited by the terms of the Guarantor’s Credit
Agreement dated as of March 27, 2003, as amended and restated as of June 29,
2007 (as further amended from time to time) among the Borrower, Citibank, N.A.,
as administrative agent and the various financial institutions party thereto and
the Agreement and (ii) each such Lien is created within three months after the
acquisition of the relevant assets;

 

(3)

in addition to other Liens permitted hereunder, Liens securing Indebtedness in
an aggregate principal amount at any one time outstanding not exceeding the
greater of (determined at the time of creation of such

 

C-10

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

Lien) (x) 3.5% of the total assets of the Guarantor and its Subsidiaries taken
as a whole as determined in accordance with GAAP as at the last day of the most
recent ended Fiscal Quarter or (y) $225,000,000, provided that, with respect to
each such item of Indebtedness, the fair market value of the assets subject to
Liens securing such Indebtedness (determined at the time of the creation of such
Lien) shall not exceed two times the aggregate principal amount of such
Indebtedness (and for purposes of this clause (3), the fair market value of any
assets shall be determined by (i) in the case of any Guarantor Vessel, by an
Approved Appraiser selected by the Guarantor and (ii) in the case of any other
assets, by an officer of the Guarantor or by the board of directors of the
Guarantor);

 

(4)

Liens on assets acquired after the Effective Date by the Guarantor or any of its
Subsidiaries (other than by (x) any Subsidiary that is an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, owns a
Guarantor Vessel free of any mortgage Lien) so long as (i) the acquisition of
such assets is not otherwise prohibited by the terms of this Agreement and (ii)
each of such Liens existed on such assets before the time of its acquisition and
was not created by the Guarantor or any of its Subsidiaries in anticipation
thereof;

 

(5)

Liens on any asset of any corporation that becomes a Subsidiary of the Guarantor
(other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Guarantor is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Guarantor and were not created by the
Guarantor or any of its Subsidiaries in anticipation thereof;

 

(6)

Liens securing Government-related Obligations;

 

(7)

Liens for taxes, assessments or other governmental charges or levies not at the
time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

 

(8)

Liens of carriers, warehousemen, mechanics, materialmen and landlords incurred
in the ordinary course of business for sums not overdue or being diligently
contested in good faith by appropriate proceedings;

 

(9)

Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits;

 

(10)

Liens for current crew’s wages and salvage;

 

(11)

Liens arising by operation of law as the result of the furnishing of necessaries
for any Guarantor Vessel so long as the same are discharged in

 

C-11

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

the ordinary course of business or are being diligently contested in good faith
by appropriate proceedings; and

 

(12)

Liens on Guarantor Vessels that:

 

(a)

secure obligations covered (or reasonably expected to be covered) by insurance;

 

(b)

were incurred in the course of or incidental to trading such Guarantor Vessel in
connection with repairs or other work to such Guarantor Vessel; or

 

(c)

were incurred in connection with work to such Guarantor Vessel that is required
to be performed pursuant to applicable law, rule, regulation or order;

provided that, in each case described in this clause (12), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings.

 

3)

Other Fees. We will pay to the Administrative Agent the fees set forth in the
Fee Letter on the dates and in the amounts set forth therein.

 

4)

Bankruptcy, Insolvency, etc. We hereby affirm the authority given to the
Administrative Agent and each Lender by the Borrower in terms of the provisos in
Clauses 8.1.5(c) and (d) of the Agreement in case any of the events therein
described occurs in respect of ourselves.

 

 

5)

Consolidation, Merger, etc. We may consolidate with or merge with or into, or
convey, transfer or lease our properties and assets substantially as an entirety
to any Person (as defined in the Agreement), provided that either we are the
continuing corporation or the successor Person (if other than ourselves) assumes
all of our obligations under this Letter of Guarantee.

 

 

6)

Notices. All notices, demands and other communications to be made hereunder
shall be in the English language and in writing or by facsimile and addressed,
delivered or transmitted to such party at its address or facsimile number set
forth below or at such other address or facsimile number as may be designated by
such party in a notice to the other party. Any notice, demand or communication
if delivered personally or mailed and properly addressed with postage prepaid or
if properly addressed and sent by pre-paid courier service, shall be deemed
given when received; any notice, demand or communication, if transmitted by
facsimile shall be deemed given when transmitted.

 

In the case of ourselves to:

1050 Caribbean Way

Miami, Florida 33132

 

C-12

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

 

 

Facsimile No:

(305) 539 6400

 

Attention:

Vice President of Treasury

 

With a copy to:

General Counsel

 

In the case of the Lender Parties to:

KfW IPEX-Bank GmbH,

as Administrative Agent

Palmengartenstrasse 5-9

D-60325 Frankfurt am Main

Germany

 

 

Facsimile No:

00 49 69 7431 3768

 

Attention:

Shipfinancing Department

 

With a copy to:

 

 

Facsimile No:

00 49 69 7431 2944

 

Attention:

Credit Operations

 

 

7)

Third Party Rights. Nothwithstanding the provisions of the Contracts (Rights of
Third Parties) Act 1999, no term of this letter is enforceable by a person who
is not a party to it other than the Lender Parties.

 

 

8)

Governing Law. This Letter of Guarantee shall be governed by and construed in
accordance with English Law.

 

 

9)

Consent to Jurisdiction. We agree, for the exclusive benefit of the Lender
Parties, that any legal action or proceedings arising out of this Letter of
Guarantee may be brought in the High Court of Justice in London and irrevocably
submit to the jurisdiction of that court. We further agree that in the case of
any legal action or proceedings before the courts of England with respect to
this Letter of Guarantee any service of legal process issued out of the English
courts in any such legal action or proceedings shall be sufficiently served on
us if delivered to the registered office for the time being of to Royal
Caribbean International, presently at Building 2, Aviator Park, Station Road,
Addlestone, Surrey KT15 2PG, Attention: EMEA Legal Director.

 

 

10)

Assignments. If all or any Lender’s interest in any portion of the Loan is
validly and effectively assigned or otherwise transferred pursuant to the
Agreement, the transferor’s rights under this Letter of Guarantee, to the extent
applicable to the obligation so transferred, shall automatically be transferred
with such obligation.

 

Yours faithfully

 

 

C-13

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

for and on behalf of

ROYAL CARIBBEAN CRUISES LTD.

 

C-14

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

 

EXHIBIT D-1

 

Opinion of Liberian Counsel to the Borrower

 

 

D-1-1

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 



 

--------------------------------------------------------------------------------

 

WFWNY Draft 08/05/08

Watson, Farley & Williams (New York) LLP

Our reference:  01474.[•]/19100420 v2

100 Park Avenue

New York, New York 10017

 

 

Tel (212) 922 2200

Fax (212) 922 1512

[•], 2008

 

 

To the Lenders party to the Credit Agreement referred to below and to KFW
IPEX-Bank GmbH as Administrative Agent

 

 

 

Royal Caribbean Cruises Ltd.

Celebrity Solstice Inc.

 

Dear Sirs:

 

We have acted as legal counsel on matters of Liberian law to Celebrity Solstice
Inc., a Liberian corporation (the “Borrower”), in connection with (a) a Hull No
S-675 Credit Agreement dated as of [•], 2008 (the “Credit Agreement”) and made
between (1) the Borrower, (2) the Lenders (as defined therein) as several
lenders, (3) KFW IPEX-Bank GmbH as Hermes Agent, and (4) KFW IPEX-Bank GmbH as
Administrative Agent in respect of a loan facility in an amount not to exceed
the US Dollar Equivalent of €412,000,000, and (b) the Guarantee dated [•], 2008
made by Royal Caribbean Cruises Ltd., a Liberian corporation (the “Guarantor”)
in favor of the Lenders, the Hermes Agent and the Administrative Agent
respecting the obligations of the Borrower under the Credit Agreement
(collectively, together with the Credit Agreement, the “Documents”). Terms
defined in the Credit Agreement shall have the same meaning when used herein.

 

With reference to the Documents you have asked for our opinion on the matters
set forth below. In rendering this opinion we have examined executed copies of
the Documents. We have also examined originals or photostatic copies or
certified copies of all such agreements and other instruments, certificates by
public officials and certificates of officers of the Borrower and the Guarantor
as are relevant and necessary and relevant corporate authorities of the Borrower
and the Guarantor. We have assumed with your approval, the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
the conformity with the original documents of all documents submitted to us as
copies, the power, authority and legal right of the parties to the Documents
other than the Borrower and the Guarantor to enter into and perform their
respective obligations under each of the Documents, and the due authorization of
the execution of the Documents by all parties thereto other than the Borrower
and the Guarantor. We have further assumed the validity and enforceability of
the Documents under all applicable laws other than the law of the Republic of
Liberia.

 

As to questions of fact material to this opinion, we have, when relevant facts
were not independently established, relied upon certificates of public officials
and of officers or representatives of the Borrower and the Guarantor.

 

 

London • New York • Paris • Hamburg • Munich • Rome • Milan • Athens • Piraeus •
Singapore • Bangkok

Watson, Farley & Williams (New York) LLP is a limited liability partnership
registered in England and Wales with registered number OC312253. It is regulated
by the Solicitors Regulation Authority and its members are solicitors or
registered foreign lawyers. A list of members of Watson, Farley & Williams (New
York) LLP and their professional qualifications is open to inspection at the
above address. Any reference to a 'partner' means a member of Watson, Farley &
Williams (New York) LLP, or a member or partner in an affiliated undertaking, or
an employee or consultant with equivalent standing and qualification.

Watson, Farley & Williams (New York) LLP or an affiliated undertaking has an
office in each of the cities listed above.

--------------------------------------------------------------------------------



To the Lenders party to the Credit Agreement

Page 2

and KFW IPEX-Bank GmbH as Administrative Agent

[•], 2008

 

We are attorneys admitted to practice in the State of New York and do not
purport to be experts in the laws of any other jurisdiction. Insofar as our
opinion relates to the law of the Republic of Liberia, we have relied on
opinions of counsel in Liberia rendered in transactions which we consider to
afford a satisfactory basis for such opinion, and upon our independent
examinations of the Liberian Corporation Act of 1948 (Chapter 1 of Title 4 of
the Liberian Code of Laws of 1956, effective March 1, 1958 as amended to July,
1973), the Liberian Business Corporation Act of 1976 (Title 5 of the Liberian
Code of Laws Revised of 1976, effective January 3, 1977 as amended) (the
“Business Corporation Act”), the Liberian Maritime Law (Title 21 of the Liberian
Code of Laws of 1956 as amended), and the Revenue Code of Liberia (2000), the
regulations thereunder and an opinion dated December 23, 2004 addressed by the
Minister of Justice and Attorney General of the Republic of Liberia to the LISCR
Trust Company, made available to us by Liberian Corporation Services, Inc. and
the Liberian International Ship & Corporate Registry, LLC, and our knowledge and
interpretation of analogous laws in the United States. In rendering our opinion
as to the valid existence in good standing of the Borrower and the Guarantor, we
have relied on Certificates of Goodstanding issued by order of the Minister of
Foreign Affairs of the Republic of Liberia on [•], 2008.

 

This opinion is limited to the law of the Republic of Liberia. We express no
opinion as to the laws of any other jurisdiction.

 

Based upon and subject to the foregoing and having regard to the legal
considerations which we deem relevant, we are of the opinion that:

 

1.

Each of the Borrower and the Guarantor is a corporation duly incorporated,
validly existing under the Business Corporation Act and in good standing under
the law of the Republic of Liberia;

 

2.

Each of the Borrower and the Guarantor has full right, power and authority to
enter into, execute and deliver the Document to which it is a party and to
perform each and all of its obligations under the Document to which it is a
party;

 

3.

Each of the Documents has been executed and delivered by a duly authorized
signatory of the Borrower or the Guarantor party thereto;

 

4.

Each of the Documents constitutes the legal, valid and binding obligations of
the Borrower or the Guarantor party thereto, enforceable against the Borrower or
the Guarantor, as the case may be, in accordance with its terms;

 

5.

Neither the execution nor delivery of either of the Documents, nor the
transactions contemplated therein, nor compliance with the terms and conditions
thereof, will contravene any provisions of Liberian law or violate any
provisions of the Articles of Incorporation (inclusive of any articles of
amendment thereto) or the Bylaws of the Borrower or of the Guarantor;

 

6.

No consent or approval of, or exemption by, any Liberian governmental or public
bodies and authorities are required in connection with the execution and
delivery by the Borrower or the Guarantor of the Documents;



19100420 v2

--------------------------------------------------------------------------------



To the Lenders party to the Credit Agreement

Page 3

and KFW IPEX-Bank GmbH as Administrative Agent

[•], 2008

 

 

7.

It is not necessary to file, record or register either of the Documents or any
instrument relating thereto or effect any other official action in any public
office or elsewhere in the Republic of Liberia to render any such document
enforceable against the Borrower or the Guarantor;

 

8.

Assuming neither of the Documents having been executed in the Republic of
Liberia, no stamp or registration or similar taxes or charges are payable in the
Republic of Liberia in respect of either of the Documents or the enforcement
thereof in the courts of Liberia other than (i) customary court fees payable in
litigation in the courts of Liberia and (ii) nominal documentary stamp taxes if
the Documents are ever submitted to a Liberian court;

 

9.

Assuming that no more than 25% of the total combined voting power and no more
than 25% of the total value of the outstanding equity stock of either of the
Borrower or the Guarantor is beneficially owned, directly or indirectly, by
persons resident in the Republic of Liberia and that neither of the Borrower or
the Guarantor, either directly or through agents acting on its behalf, engages
in the Republic of Liberia in the pursuit of gain or profit with a degree of
continuity or regularity, neither of the Borrower or the Guarantor is required
or entitled under any existing applicable law or regulation of the Republic of
Liberia to make any withholding or deduction in respect of any tax or otherwise
from any payment which it is or may be required to make under any of the
Documents; and

 

10.

Assuming that the shares of the Borrower and the Guarantor are not owned,
directly or indirectly, by the Republic of Liberia or any other sovereign under
Liberian law, neither the Borrower nor the Guarantor nor the property or assets
of either of them is immune from the institution of legal proceedings or the
obtaining or execution of a judgment in the Republic of Liberia.

 

We qualify our opinion to the extent that (i) the enforceability of the rights
and remedies provided for in the Documents (a) may be limited by bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting
generally the enforcement of creditors’ rights and (b) is subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), including application by a court of competent
jurisdiction of principles of good faith, fair dealing, commercial
reasonableness, materiality, unconscionability and conflict with public policy
or similar principles, and (ii) while there is nothing in the law of the
Republic of Liberia that prohibits a Liberian corporation from submitting to the
jurisdiction of a forum other than the Republic of Liberia, the enforceability
of such submission to jurisdiction provisions is not dependent upon Liberian law
and such provisions may not be enforceable under the law of a particular
jurisdiction.

 

A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such Lender may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof.

This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you or any other Lender who is permitted to rely on the
opinion expressed herein as specified in the next preceding paragraph of any
development or circumstance of any kind including any

 

19100420 v2

 

--------------------------------------------------------------------------------

To the Lenders party to the Credit Agreement

Page 4

and KFW IPEX-Bank GmbH as Administrative Agent

[•], 2008

 



 

change of law or fact that may occur after the date of this opinion letter even
though such development, circumstance or change may affect the legal analysis, a
legal conclusion or any other matter set forth in or relating to this opinion
letter. Accordingly, any Lender relying on this opinion letter at any time
should seek advice of its counsel as to the proper application of this opinion
letter at such time.

 

Very truly yours,

 

Watson, Farley & Williams (New York) LLP

 

 

19100420 v2

 

--------------------------------------------------------------------------------

 









 

EXHIBIT D-2

 

Opinion of Counsel to the Administrative Agent

 



 

D-2-1

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

--------------------------------------------------------------------------------



 

KfW IPEX-Bank GmbH

Palmengartenstrasse 5-9

60325 Frankfurt am Main

Germany

Email

 

julie.clegg@shlegal.com

Direct fax

 

+44 (0)20 7003 8460

Reference

 

1253/01-47-00131

 

 

 

 

 

[                          ] 2008

 

Dear Sirs

 

Celebrity Solstice Inc. (the "Borrower")

Royal Caribbean Cruises Ltd (the "Guarantor")

 

We have acted as English legal advisers to KfW IPEX-Bank GmbH in connection with
a credit agreement dated [                                ] 2008 in respect of
the vessel with Hull No. S-675 (the "Credit Agreement") made by and between the
Borrower as borrower, KfW IPEX-Bank GmbH as Hermes agent and administrative
agent (the "Administrative Agent") and KfW IPEX-Bank GmbH and BNP Paribas S.A.
as mandated co-lead arrangers and lenders (the "Lenders"). We have been asked to
give this opinion pursuant to article V, section 5.1.2 b. of the Credit
Agreement. Terms defined in the Credit Agreement have the same meaning in this
opinion.

 

1

Documents

1.1

We have examined the following documents for the purposes of this opinion:

 

(a)

the Credit Agreement dated [  

] 2008; and

 

(b)

the letter of guarantee dated [                                ] 2008 from the
Guarantor in favour of the Administrative Agent and the Lenders.

1.2

"Document" means each document referred to in paragraph 1.1 above. "Company"
means each of the Borrower and the Guarantor.

1.3

We have not examined any document except as described in this opinion or made
any enquiries or searches.

2

Scope of Opinion

2.1

This opinion is given solely with respect to the laws of England and Wales as at
the date of this letter and as currently applied by the English courts. We
express no opinion as to the law of any other jurisdiction or as to any matters
of fact.

2.2

Statements relating to taxation are based on generally published practice of HM
Revenue & Customs applying at the date of this opinion.

2.3

This opinion shall be governed by and interpreted in accordance with English
law.

 

\LONLIVE\7137879.4

 

--------------------------------------------------------------------------------



Page no     2
 

3

Opinion

Subject to the assumptions and qualifications set out below, we are of the
opinion that:

 

(a)

Obligations binding: the obligations of each Company under each Document to
which it is a party are legally valid and binding obligations enforceable by KfW
IPEX-Bank GmbH in the English Courts;

 

(b)

No consents: no consent authorisation licence or approval of any governmental or
public body in England and Wales is required for the validity, enforceability or
admission into evidence of any Document;

 

(c)

Form:   each Document is in proper form for enforcement in the English courts;

 

(d)

Filings: it is not necessary for the validity, enforceability or admissibility
in evidence in England of any Document that it be registered or filed with any
court, authority or public office;

 

(e)

Stamp Duty:      no United Kingdom ad valorem stamp duty or stamp duty reserve
tax is payable by either Company on the execution of the Document to which it is
a party; and

 

(f)

Choice of law: the choice of English law to govern the Documents will be upheld
as a valid choice of law in the English courts.

4

Assumptions

4.1

We have assumed that:

 

(a)

Status and capacity: each party to each Document:

 

(i)

is duly incorporated and validly existing under the laws of its country of
incorporation;

 

(ii)

has the necessary corporate power to enter into and perform its obligations
under each Document to which it is a party;

 

(iii)

has obtained all necessary consents and authorisations and is qualified and
empowered to enter into and perform its obligations under each Document to which
it is a party; and

 

(iv)

has taken all action required by its constitutional documents to authorise the
execution of and the performance of its obligations under each Document to which
it is a party;

 

(b)

Execution: each Document has been duly executed and delivered on behalf of each
party to it;

 



\LONLIVE\7137879.4

 

--------------------------------------------------------------------------------

Page no     3

 

 

(c)

Authenticity and conformity: each Document described as an original is authentic
and each Document described as a copy conforms to its original;

 

(d)

Benefit: each Company is acting as principal and entered into each Document to
which it is a party in good faith for the purpose of its business and there are
reasonable grounds for believing that the transactions contemplated by the
Documents will benefit the Company;

 

(e)

Solvency: each Company is able to pay its debts as they fall due, will not
become unable to pay its debts as a consequence of entering into the Documents
to which it is a party and no steps have been taken to make either Company the
subject of any insolvency procedure or injunction;

 

(f)

No waiver: no Document has been terminated or varied and no obligation has been
waived;

 

(g)

Entire agreement: each Document constitutes the entire agreement between the
parties as to the matters referred to in it;

 

(h)

No duress: the effect of the Documents is not affected by duress, undue
influence or mistake and no Document has been entered into by any party in
connection with any unlawful activity;

 

(i)

Other laws: no law or public policy of any place other than England affects the
opinions contained in this letter and each Document constitutes legal, valid and
binding obligations of each of the parties to it under all applicable laws other
than English law;

 

(j)

Facts: all facts and documents relevant to this opinion have been disclosed to
us;

 

(k)

Choice of law: the choice of English law to govern the Documents and the
submission by the parties to the jurisdiction of the English courts is a valid
choice of law and submission to jurisdiction under the rules governing choice of
law and submission to jurisdiction applicable to each such party;

 

(l)

Agent for service of process: the person specified in the Documents as agent for
the service of process on behalf of a Company in England and Wales exists and
operates at the address stated, has duly accepted his appointment and such
appointment will subsist for so long as any liability is outstanding under the
Documents; and

 

(m)

Place of business: neither Company carries on business in England and Wales or
has an established place of business in England and Wales.

4.2

We have taken no steps to verify any of these assumptions.

5

Qualifications

Our opinion is subject to the following qualifications:

 

\LONLIVE\7137879.4

 

--------------------------------------------------------------------------------

Page no     4

 

 

(a)

Enforceability: the expression "enforceable" means that the obligations are of a
type which English courts enforce and does not mean that they will be enforced
in all circumstances or in accordance with their terms;

 

(b)

Insolvency: the rights of the parties are subject to limitations arising from
laws relating to insolvency and other laws affecting the rights of creditors
generally;

 

(c)

Penalty: any provision for the forfeiture of property or the payment of
compensation or additional interest which does not represent a genuine
pre-estimate of loss may be unenforceable as a penalty;

 

(d)

Equitable remedies: equitable remedies including specific performance and
injunction are granted at the discretion of the Court and are not usually
available where damages are considered to be an adequate remedy;

 

(e)

Time-barred claims: enforcement of the rights of any party may become
time-barred by limitation, prescription or laches;

 

(f)

Performance abroad: an obligation to be performed in a jurisdiction outside
England and Wales or by a person subject to the laws of a jurisdiction outside
England and Wales may not be enforceable under English law to the extent that
such performance would be illegal or contrary to public policy under the laws of
that other jurisdiction;

 

(g)

Set-off: defences of set-off or counterclaim may be available even where such
defence is waived;

 

(h)

Discretions: any party which is vested with a discretion or which may determine
any matter in its opinion may be required to exercise such discretion reasonably
or to base its opinion on reasonable grounds;

 

(i)

Certificates: any provision to the effect that a calculation, determination or
certificate will be conclusive, binding or final will not prevent judicial
enquiry into its accuracy;

 

(j)

Severability: any provision allowing an invalid, illegal or unenforceable
provision to be severed from other provisions may be disregarded by a Court;

 

(k)

Amendments: Documents may be amended or waived orally despite any provision to
the contrary;

 

(l)

Costs: an undertaking by one party to pay the costs of another in litigation may
be unenforceable if the litigation is unsuccessful or the court makes an order
for costs;

 

(m)

Stamp duty: an undertaking or indemnity regarding stamp duty may be
unenforceable under section 117 of the Stamp Act 1891;

 



 

\LONLIVE\7137879.4

 

--------------------------------------------------------------------------------

Page no     5
 

 

(n)

Nature of security: we express no opinion as to the nature of any security
interest expressed to be created or acknowledged by any Document, the title of
the Company to any asset or the priority or ranking of any security interest;

 

(o)

Foreign currency: an English court may decline to give judgment in respect of an
obligation under any Document in any currency other than sterling and any
judgment other than in sterling may be converted to sterling for enforcement
purposes and, in an English liquidation, foreign currency claims must be
converted into sterling at the rate prevailing at the commencement of
liquidation for the purpose of proving for such claims;

 

(p)

Exclusion of liability: the effectiveness of certain provisions excluding or
limiting the liability of a party may be limited by the Unfair Contract Terms
Act 1977 or the Unfair Terms in Consumer Contracts Regulations 1999;

 

(q)

Convenient forum: an English court has power to stay an action where it is shown
that it can without injustice to the parties be tried in a more convenient forum
except in those cases where jurisdiction is determined in accordance with EC
Council Regulation No. 44/2001 of 22 December 2000 on jurisdiction and the
recognition and enforcement of judgments in civil and commercial matters or in
the case of Denmark, the Brussels Convention on Jurisdiction in Civil and
Commercial Matters 1968 or in the case of Switzerland, Norway and Iceland the
Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil and
Commercial Matters 1988;

 

(r)

Choice of law: the choice of English law to govern the Documents will not
displace mandatory rules of law applicable in another jurisdiction with which
the relevant transaction is otherwise solely connected or in which a dispute is
being adjudicated and may not be recognised or upheld by the English Courts
where to do so would be inconsistent with the EEC Convention on the Law
Applicable to Contractual Obligations as applied by the Contracts (Applicable
Law) Act 1990; and

 

(s)

Jurisdiction: the English Courts may be required to or may decline jurisdiction
in the circumstances set out in EC Regulation 44/2001 and the Civil Jurisdiction
and Judgments Act 1982 (as amended), which gives effect in England to the
Brussels and Lugano Conventions.

6

Observations

 

We make the following observations:

 

(a)

Statements: we express no view as to the accuracy of any statement made in any
Document; and

 

(b)

Circumstances: we have not considered the particular circumstances of any party
except to the extent expressly stated in this opinion.

 



\LONLIVE\7137879.4

 

--------------------------------------------------------------------------------



Page no     6

 

7

Reliance

7.1

This opinion is addressed to you for your sole benefit and may not except as set
out below be:

 

(a)

relied upon by any other person;

 

(b)

disclosed, except to persons who in the ordinary course of your business have
access to your records and on the basis that they will make no further
disclosure; or

 

(c)

filed with any person or quoted or referred to in any public document.

7.2

A copy of this opinion may be delivered to each person who is or becomes a
Lender and be relied on it for the purposes of the Documents on terms that:

 

(a)

such person accepts the restriction on its ability to disclose or rely on this
opinion as set out above; and

 

(b)

we have no liability to such person in any circumstances where we would not be
liable to KfW IPEX-Bank GmbH.

Yours faithfully

 

 

Stephenson Harwood

 

 

 

\LONLIVE\7137879.4

 

--------------------------------------------------------------------------------



 

EXHIBIT D-3

 

Opinion of US Tax Counsel to the Lenders as at the Effective Date

 



D-3-1

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

--------------------------------------------------------------------------------



 

 

 

 

 

Draft 06 August 2008

 

[October] •,2008

 

BNP Paribas S.A.

[address]1

[address] (“BNP”)

 

KfW IPEX-Bank GmbH

Palmengartenstrasse 5-9

60325 Frankfurt am Main

Federal Republic of Germany (“KfW”)

 

Re:

Application of U.S. Withholding Tax to Royal Caribbean Cruises Ltd. Payments

 

This opinion is not intended or written to be used, and cannot be used by any
person, for the purpose of avoiding penalties that may be imposed under the U.S.
Internal Revenue Code and was written to support the promotion or marketing (as
defined in IRS Circular 230) of the transactions contemplated in the Documents.
Each person considering such transactions should seek advice based on such
person’s particular circumstances from an independent tax advisor.

 

Dear Sirs:

You have asked whether U.S. withholding tax will be imposed on payments made by
[the U.S. branch of] Royal Caribbean Cruises Ltd. (“RCCL”), a corporation
organized under the laws of Liberia, to BNP, a bank organized under the laws of
the Republic of France, and KfW, a financial institution organized under the
laws of the Federal Republic of Germany (the “Lenders”), under the €412,000,000
Credit Agreement dated [ ] 2008 (the “Credit Agreement”) between the Lenders,
Celebrity Solstice Inc., a corporation organized under the laws of Liberia (the
“Borrower”) and KfW as initial lender, Hermes agent and administrative agent and
the Deed of Guarantee dated [ ] 200[ ] between RCCL, KfW as initial lender,
Hermes agent and administrative agent and BNP as lender (the “Guarantee” and
together with the Credit Agreement the “Documents”).

Under the Credit Agreement, the Lenders would lend money to the Borrower to help
fund the purchase of Hull No. S-675 at Meyer Werft GmbH.

_________________________

1 

BNP to advise.

 

 

 

--------------------------------------------------------------------------------



 



The loan advanced under the Credit Agreement will accrue interest at either a
fixed rate or a floating rate in accordance with the provisions set forth in the
Credit Agreement. RCCL will guarantee the Borrower’s obligations under the
Credit Agreement pursuant to the Guarantee.

In connection with rendering this opinion we have reviewed the Documents, and
such other documents as we have deemed necessary or appropriate for purposes of
rendering this opinion. We have assumed, with your consent, that: (i) all
documents reviewed by us are original documents, or true and accurate copies of
original documents, and have not been subsequently amended; (ii) the signatures
on each original document are genuine; (iii) all representations and statements
as to matters of fact set forth in such documents are true and correct; (iv) all
obligations imposed by any such documents on the parties thereto have been or
will be performed or satisfied in accordance with their terms; and (v) there are
no documents relevant to this opinion to which we have not been given access. We
have also assumed, with your consent, that:

(i) each Lender is eligible to claim benefits as a resident of the jurisdiction
in which it was formed under the income tax treaty between the United States and
such jurisdiction currently in force (each a “Treaty”);

(ii) no Lender will receive payments under the Documents that are attributable,
for purposes of the Treaty under which it is eligible to claim benefits, to a
permanent establishment of such Lender in the United States;

(iii) no Lender has made an election, or otherwise taken steps, to be treated as
other than a corporation for United States federal income tax purposes;

(iv) each of the Lenders will provide the Borrower or its agent with a properly
completed Internal Revenue Service (“IRS”) Form W-8BEN representing that such
Lender is eligible to claim benefits under a Treaty; and

(v) if a Lender is receiving payments for a participant, it will provide the
Borrower with a properly completed IRS Form W-8IMY to which it will attach its
own IRS Form W-8BEN and a properly completed IRS Form W-8BEN from each
participant representing that the participant is entitled to receive payments
under the Credit Agreement free and clear of U.S. withholding.

Conclusion

We are members of the Bar of the State of New York. This opinion is limited to
the U.S. federal withholding tax treatment of payments by RCCL under the
Documents and does not address any other tax or legal consequences of the
transactions contemplated in the Documents. This opinion is rendered solely to
you and may not be relied upon by any other person, other than your legal
advisors. Our opinion is based on existing authorities as of the date hereof and
may change as a result of subsequent legislation, regulations, administrative
pronouncements, court opinions or other legal developments, possibly with
retroactive effect. We do not undertake to update this opinion based on any such
developments unless specifically engaged by you to do so. Our opinion is not
binding on the IRS, and no assurance can be given that the conclusions expressed
herein will not be challenged by the IRS or will be sustained by a court.

Based on the assumptions and limitations set forth above, we are of the view
that there will be no U.S. federal withholding tax imposed on payments by the
Borrower or RCCL under the Documents. Payments to non-U.S. persons that are not
considered to be U.S. source income for U.S. federal income tax purposes,
generally are not subject to U.S. withholding tax. Payments by the Borrower

 



 

 

--------------------------------------------------------------------------------



 

or RCCL under the Documents, to the extent they are U.S. source income, will be
exempt from U.S. withholding tax either under the Interest or Other Income
Articles of a relevant Treaty.

Our conclusions are expressions of our professional judgment with respect to
U.S. federal income tax law and do not provide any guarantee as to the actual
outcome of any U.S. federal income tax controversy.

Sincerely,

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF LENDER ASSIGNMENT AGREEMENT

 

To:

Celebrity Solstice Inc.

 

To:

KfW IPEX-Bank GmbH, as Administrative Agent (as defined below)

 

ROYAL CARIBBEAN CRUISES LTD.

 

Gentlemen and Ladies:

 

We refer to clause b of Section 11.11.1 of the Hull No. S-675 Credit Agreement,
dated as of August 7, 2008 (together with all amendments and other
modifications, if any, from time to time thereafter made thereto, the
“Agreement”) among Celebrity Solstice Inc. (the “Borrower”), KfW IPEX-Bank GmbH
as administrative agent (in such capacity, the “Administrative Agent”), and as
Hermes agent, and KfW IPEX-Bank GmbH, BNP Paribas S.A. and the various other
financial institutions from time to time party thereto as Lenders. Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Agreement.

 

This agreement is delivered to you pursuant to clause b of Section 11.11.1 of
the Agreement and also constitutes notice to each of you, pursuant to clause a
of Section 11.11.1 of the Agreement, of the assignment and delegation to
__________ (the “Assignee”) of __% of the Loan of __________ (the “Assignor”)
outstanding under the Agreement on the date hereof. After giving effect to the
foregoing assignment and delegation, the Assignor’s and the Assignee’s
Percentages for the purposes of the Agreement are set forth opposite such
Person’s name on the signature pages hereof.

 

The Assignee hereby acknowledges and confirms that it has received a copy of the
Agreement and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Agreement as a condition
to the making of the Loans thereunder. The Assignee further confirms and agrees
that in becoming a Lender and in making its Loan under the Agreement, such
actions have and will be made without recourse to, or representation or warranty
by the Administrative Agent.

 

Except as otherwise provided in the Agreement, effective as of the date of
acceptance hereof by the Borrower and the Administrative Agent:

 

 

(a)

the Assignee

 

(i)        shall be deemed automatically to have become a party to the
Agreement, have all the rights and obligations of a “Lender” under the Agreement
and the other Loan Documents as if it were an original signatory thereto to the
extent specified in the second paragraph hereof;

 



E-1

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 

--------------------------------------------------------------------------------

(ii)       agrees to be bound by the terms and conditions set forth in the
Agreement and the other Loan Documents as if it were an original signatory
thereto; and

 

(b)       the Assignor shall be released from its obligations under the
Agreement and the other Loan Documents to the extent specified in the second
paragraph hereof.

 

The Assignor and the Assignee hereby agree that the [Assignor] [Assignee] will
pay to the Administrative Agent the processing fee referred to in Section
11.11.1 of the Agreement upon delivery hereof.

 

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loan and requests the Borrower to acknowledge
receipt of this document:

 

 

(A)

Address for Notices:

 

Institution Name:

 

Attention:

 

Domestic Office:

 

Telephone:

 

Facsimile:

 

Telex (Answerback):

 

Lending Office:

 

Telephone:

 

Facsimile:

 

Telex (Answerback):

 

 

(B)

Payment Instructions:

 

The Assignee agrees to furnish the tax form required by last paragraph of
Section 4.6 (if so required) of the Agreement no later than the date of
acceptance hereof by the Borrower and the Administrative Agent.

 

 

E-2

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

 

--------------------------------------------------------------------------------



This Agreement may be executed by the Assignor and Assignee in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-3

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc

--------------------------------------------------------------------------------



 



Adjusted Percentage

[ASSIGNOR]

 

 

Loan:

 

 

Loan:

______%

 

 

By:

_____________________________

 

Title:

 

Percentage

[ASSIGNEE]

 

 

 

Loan:

_____%

 

 

By:

______________________________

 

Title:

 

Accepted and Acknowledged this

___ day of ___________, _____.

 

Celebrity Solstice Inc.

 

By:

_______________________

 

Title:

 

 

KfW IPEX-Bank GmbH, as Administrative Agent

 

By:

_______________________________

 

Title:

 

 

 

 

E-4

(NY) 18002/039/AMENDMENTS/hull.675.credit.agt.exhibits.doc